Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.453 Filed 12/29/20 Page 1 of 53




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

KAHILILIA DAVIS,
                                                       Case No. 2:20-cv-12145
                                                       Hon. Stephen J. Murphy
Plaintiff,

v.

36th DISTRICT COURT (for the City of
Detroit), AND NANCY C. BLOUNT (in her
individual capacity, and as the 36th District
Court Former-Chief Judge and Administrator),

Defendants.
__________________________________________________________________/

  WEBSTER LAW OFFICE, PLLC                 ALLEN BROTHERS, PLLC
  Dionne E. Webster-Cox (P70422)           James P. Allen, Sr. (P52885)
  Co-Counsel for Plaintiff                 Lindsey R. Johnson (P67091)
  33150 Schoolcraft-Ste 201                Attorneys for Defendant, 36th Dist.
  Livonia, MI 48150                        400 Monroe, Ste. 620
  (734) 215-2444                           Detroit, MI 48226
  DEWC@WebsterLawOfficePLLC.com            (313) 962-7777
                                           jamesallen@allenbrotherspllc.com
                                           ljohnson@allenbrotherspllc.com
  SPECTRUM LEGAL SERVICES
  Michael H. Fortner (P46541)       BOGAS & KONCIUS, PC
  Co-counsel for Plaintiff          Kathleen L. Bogas (P25164)
  24100 Southfield Rd, Ste. 203     Brian E. Koncius (P69278)
  Southfield, MI 48033              Attorneys for Defendant Blount
   (248) 432-7436                   31700 Telegraph Rd., Ste. 160
  fortner@spectrumattorneys.com     Bingham Farms, MI 48025
                                    (248) 502-5000
                                    kbogaslaw@kbogaslaw.com
__________________________________________________________________/
   PLAINTIFF’S OPPOSITION TO DEFENDANT 36TH DIST. CT. AND
           DEFENDANT BLOUNT’S MOTIONS TO DISMISS
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.454 Filed 12/29/20 Page 2 of 53




      In response to Defendant 36th Dist. Ct. and Defendant Blount’s separate

Motions to Dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6), Plaintiff Davis submits this Opposition to the Motions to Dismiss. A

Brief supporting this Opposition follows.

                                               Respectfully submitted,

                                               /s/ Dionne E. Webster-Cox
                                               Webster Law Office, PLLC
                                               Dionne E. Webster-Cox (P70422)
                                               Co-Counsel for Plaintiff
                                               33150 Schoolcraft-Ste 201
                                               Livonia, MI 48150
                                               (734) 215-2444

Dated: December 29, 2020




                                        ii
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.455 Filed 12/29/20 Page 3 of 53




                                          TABLE OF CONTENTS
TABLE OF CONTENTS ........................................................................................... i
INDEX OF AUTHORITIES..................................................................................... ii
I.    STATEMENT OF FACTS .................................................................................2
II. STANDARD OF REVIEW ................................................................................4
III. ARGUMENT ...................................................................................................6
   A. DEFENDANT BLOUNT’S ARGUMENT THAT THE PORTIONS OF THE COMPLAINT
   THAT RAISE ALLEGATIONS BEFORE 2017 SHOULD BE BARRED BY STATUTE OF
   LIMITATIONS IS INACCURATE. PLAINTIFF DAVIS PLEADS CONTINUING
   VIOLATIONS THAT BEGAN ON OR ABOUT NOVEMBER 2016 ...................................7
   B. NEITHER DEFENDANT 36TH DIST. CT. NOR DEFENDANT BLOUNT IS NOT
   ABSOLUTELY IMMUNE FROM LAWSUITS..................................................................8
     1. If Defendant 36TH Dist. Ct. is immune from suit, it is only immune from
     actions engaged in under governmental function. ..............................................8
     2. Defendant Blount cannot be cloaked in judicial, absolute immunity
     because the allegations were not part of a court decision, but rather part of
     Defendant Blount’s administrative duties as chief justice. ...............................10
     3. Plaintiff Davis filed a valid suit against Defendant Blount both in her
     personal capacity as well as in her capacity as Chief Judge of the 36th District
     Court, therefore Defendant Blount’s Motion to Dismiss must be denied in its
     entirety...............................................................................................................12
   C. THE ROOKER-FELDMAN DOCTRINE DOES NOT APPLY AS THERE IS NO
   UNDERLYING STATE COURT DECISION .................................................................14
   D.     DEFENDANT BLOUNT WAS MOTIVATED BY EVIL INTENT AND
   DEMONSTRATED A RECKLESS OR CALLOUS INDIFFERENCE TO PLAINTIFF DAVIS’S
   CONSTITUTIONAL RIGHTS .....................................................................................15
IV.      CONCLUSION..............................................................................................16
V.       CERTIFICATE OF SERVICE ......................................................................17




                                                              i
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.456 Filed 12/29/20 Page 4 of 53




                                        INDEX OF AUTHORITIES

Cases
Alexander v. Local 496, Laborers' Int'l Union of North America, 177 F.3d 394 (6th
  Cir. 1999))...............................................................................................................8
Ashcroft v. Iqbal, 556 U.S. 662, (2009) .....................................................................5
Barnes v. Winchell, 105 F.3d 1111 (6th Cir. 1997) ...................................................9
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ......................................................5
Board of County Comm'rs of Bryan County v. Brown, 520 U.S. 397 (1997) .........11
Diaz v. Michigan Dep't of Corr., 703 F.3d 956 (6th Cir. 2013) ................................8
Directv, Inc. v. Treesh, 487 F.3d 471 (6th Cir. 2007) ...............................................5
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983) ..............14
Doe v. Jackson Local Sch. Dist. Bd. of Educ., 954 F.3d 925 (6th Cir. 2020) .........16
Doe v. Wigginton, 21 F.3d 733 (6th Cir. 1994) .........................................................9
Edelman v. Jordan , 415 U.S. 651 (1974) .................................................................8
Ex parte Young, 209 U.S. at 160–62) ........................................................................9
Forrester v. White, 484 U.S. 219 (1988) .......................................................... 10, 11
Goldsmith v. Sharrett, 614 Fed. Appx. 824, 828-829 (6th Cir. 2015).......................7
Hafer v. Melo, 502 U.S. 21 (1991) ..........................................................................12
Harris v. Forklift Systems, Inc., 510 U.S. 17 (1993)) ................................................8
Holland v. United States, No. 17-13926, at *6 (E.D. Mich. Mar. 7, 2019)...............4
Howlett v. City of Warren, 4:17-CV-11260-TGB (E.D. Mich. Sep. 16, 2019).........8
Iannucci v. Switalski, No. 16-2534, 2017 U.S. App. LEXIS 27658 (6th Cir. Apr.
  10, 2017) ...............................................................................................................10
Jones v. City of Elyria, 947 F.3d 905 (6th Cir. 2020)..............................................15
Kanuszewski v. Mich. Dep't of Health & Human Servs., 927 F.3d 396 (6th Cir.
  2019) .......................................................................................................................9
Kentucky v. Graham, 473 U.S. 159 (1985) ..............................................................13
King v. McCree, 573 F. App'x 430 (6th Cir. 2014) .................................................11
Kolb v. Dep't of Mental Retardation & Developmental Disabilities, 721 F. Supp.
  885 (N.D. Ohio 1989) ...........................................................................................13
Matthews v. Drug Enf’t Admin., 629 F. App’x 723 (6th Cir. 2015) ..........................5
McCormick v. Braverman, 451 F.3d 382 (6th Cir. 2006)........................................14
Mireles v. Waco, 502 U.S. 9 (1991).........................................................................10
Monell v. New York City Dept. of Social Services, 436 U.S. 658 (1978) ................12
Monroe v. Pape, 365 U.S. 167 (1961 ......................................................................13
National Railroad Passenger Corporation v. Morgan, 536 U.S. 101 (2002) .......7, 8
Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320 (6th Cir.1990) ....................4
Progressive Marathon Ins. v. Blue Cross Blue Shield of Mich., No. 16-10559, at *2
  (E.D. Mich. Nov. 22, 2016) ................................................................................5, 6


                                                               ii
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.457 Filed 12/29/20 Page 5 of 53




Quern v. Jordan, 440 U.S. 332 (1979) ......................................................................9
Reguli v. Guffee, 371 F. App'x 590 (6th Cir. 2010) .................................................14
Robinson v. Genesee Cnty. Sheriff's Dep't, No. 16-cv-13805, at *10 (E.D. Mich.
  Aug. 30, 2018) ........................................................................................................7
Robinson v. Genesee Cnty. Sheriff's Dep't, No. 16-cv-13805, at *9-10 (E.D. Mich.
  Aug. 30, 2018) ........................................................................................................7
Rooker v. Fidelity Trust Co. 263 U.S. 413(1923) ....................................................14
S & M Brands, Inc. v. Cooper , 527 F.3d 500 (6th Cir. 2008) ..................................9
Scheuer v. Rhodes, 416 U.S. 232 (1974) .................................................................11
Sharpe v. Cureton, 319 F.3d 259 (2003) .......................................................... 6, 7, 8
Shaw v. Delta Air Lines, Inc., 463 U.S. 85 (1983) ....................................................9
Smith v. Wade, 461 U.S. 30 (1983) ..........................................................................15
Smyth v. Lubbers, 398 F. Supp. 777 (W.D. Mich. 1975) ........................................13
Tolbert v. Ohio DOT, 172 F.3d 934 (6th Cir. 1999) ..................................................7
Wilburn v. United States, 616 F. App’x 848 (6th Cir. 2015).....................................5
Will v. Mich. Dept. of State Police , 491 U.S. 58 (1989), ..........................................8
Statutes
42 U.S.C. § 1983 ......................................................................................... 13, 14, 15

Court Rules
Fed. R. Civ. P. 12(b)(1)..............................................................................................2
Fed. R. Civ. P. 12(b)(6)..................................................................................... 2, 3, 4
Treatises
Wright & A. Miller, Federal Practice and Procedure § 1356 (3d ed. 2004)) ............3




                                                           iii
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.458 Filed 12/29/20 Page 6 of 53




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

KAHILILIA DAVIS,
                                                       Case No. 2:20-cv-12145
                                                       Hon. Stephen J. Murphy
Plaintiff,

v.

36th DISTRICT COURT (for the City of
Detroit), AND NANCY C. BLOUNT (in her
individual capacity, and as the 36th District
Court Former-Chief Judge and Administrator),

Defendants.
__________________________________________________________________/

  WEBSTER LAW OFFICE, PLLC                 ALLEN BROTHERS, PLLC
  Dionne E. Webster-Cox (P70422)           James P. Allen, Sr. (P52885)
  Co-Counsel for Plaintiff                 Lindsey R. Johnson (P67091)
  33150 Schoolcraft-Ste 201                Attorneys for Defendant, 36th Dist.
  Livonia, MI 48150                        400 Monroe, Ste. 620
  (734) 215-2444                           Detroit, MI 48226
  DEWC@WebsterLawOfficePLLC.com            (313) 962-7777
                                           jamesallen@allenbrotherspllc.com
                                           ljohnson@allenbrotherspllc.com
  SPECTRUM LEGAL SERVICES
  Michael H. Fortner (P46541)       BOGAS & KONCIUS, PC
  Co-counsel for Plaintiff          Kathleen L. Bogas (P25164)
  24100 Southfield Rd, Ste. 203     Brian E. Koncius (P69278)
  Southfield, MI 48033              Attorneys for Defendant Blount
   (248) 432-7436                   31700 Telegraph Rd., Ste. 160
  fortner@spectrumattorneys.com     Bingham Farms, MI 48025
                                    (248) 502-5000
                                    kbogaslaw@kbogaslaw.com
__________________________________________________________________/
 BRIEF IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANT
 36TH DIST. CT. AND DEFENDANT BLOUNT’S MOTIONS TO DISMISS



                                       1
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.459 Filed 12/29/20 Page 7 of 53




      Defendants, 36th District Court (for the City of Detroit) (“Defendant 36th Dis.

Ct.” Or “36th Dis. Ct.”), and Nancy C. Blount (in her official capacity and as the

36th District Court Former-Chief Judge and Administrator) (“Defendant Blount” or

“Blount”) (collectively “Defendants”), have each separately filed a Motion to

Dismiss under 12(b)(1) and 12(b)(6). Plaintiff Davis responds in Opposition to

both Motions to Dismiss under 12(b)(1) and 12(b)(6), stating as follows:

                          I.      STATEMENT OF FACTS

      Undermining the very basis upon which this country was built. Violating

both the United States Constitution and Michigan Constitution. In the

DEFENDANTS’ world, it is okay to discriminate and taunt someone because of

her weight. In the DEFENDANTS’ world, it is a judicial act deny plaintiff access

to the restroom. Creating policies that celebrate rogue process servers and

oppressive landlords, by denying tenants proper service is acceptable and revered.

In the DEFENDANTS’ world, when a chief judge engages in discrimination and

unconstitutional acts, the chief judge is cloaked in immunity. And the court that

allows her to do so is immune as well. No one would want to live in the

DEFENDANTS’ world!

      Defendants 36th Dist. Ct. and Blount attempt to redirect the Court’s

attention from the discrimination Plaintiff Davis suffered at the hands of both

Defendants by painting Plaintiff Davis as a disparaged judge seeking revenge for a




                                          2
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.460 Filed 12/29/20 Page 8 of 53




complaint filed with the JTC. As Plaintiff Davis has articulated in the Complaint

for the instant matter, this could not be further from the truth. Plaintiff Davis

suffered years of derogatory comments, belittling treatment, and undermining of

her ability to conduct her job in any meaningful way.

      As Plaintiff Davis states in the Complaint for this matter, Defendants

collectively allowed for an atmosphere of hostility and discrimination. Plaintiff

Davis was subjected to punishment for asserting her rights for reasonable

accommodations – this punishment resulted in the public humiliation of Plaintiff

Davis when she was unable to reach the restroom in time and urinated on herself in

the hall while trying to get to the restroom in time.

      The behavior against Plaintiff Davis began before she even started her first

day as an elected judge. Plaintiff Davis became the subject of a smear campaign –

not during the election, but after the election – as Defendants refused to allow her

access to her insurance, her email, her courtroom, and her elected position.

Defendants went against the will of the people and ostracized Plaintiff Davis such

that her ability to perform her elected position became impossible.

      But this matter is not about politics. This matter is about Defendant

Blount’s discrimination towards Plaintiff Davis and the district court that turned a

blind eye to the chief judge’s behavior and mistreatment. Sanctioning this

behavior is the essence of injustice. If there is injustice within the daily




                                           3
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.461 Filed 12/29/20 Page 9 of 53




administration of the district court, how can there be justice anywhere within the

district court. Plaintiff Davis, in attempting to perform the duties for which she was

elected, attempted to right wrongs in refusing to recognize service when it was

obvious that when a particular person served a defendant they did so incorrectly

and illegally. Plaintiff Davis was protecting those who may not have a voice of

their own within the judicial system. Her attempts to protect those who may not be

able to protect themselves – and to protect the judicial system itself – were

thwarted when she was stripped of her judicial powers.

      Defendants would also have you believe that this matter is an attempt to “re-

litigate” a judicial decision by a state court. Defendants misstate the facts. There

is no judicial decision by a state court regarding the manner in which Plaintiff

Davis was treated by the Defendants. Although Defendants cite the JTC matter,

they are unable to cite any final decision from any case or controversy because

there isn’t a case or controversy before a state court or an administrative agency

regarding Defendants’ discriminatory actions.

                         II.       STANDARD OF REVIEW

      A motion to dismiss for lack of subject-matter jurisdiction under Fed. R.

Civ. P. 12(b)(1) involves either a facial or a factual challenge to the court’s

jurisdiction. Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th

Cir.1990). When a motion challenges the factual existence of subject matter




                                           4
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.462 Filed 12/29/20 Page 10 of 53




jurisdiction, the court has wide discretion regarding the materials it may consider

in deciding whether subject matter jurisdiction exists, including evidence outside

of the pleadings, such as affidavits or documents. Id. When a motion raises a facial

challenge to the sufficiency of the pleading, the Court accepts the allegations in the

complaint as true and construes them in the light most favorable to the nonmoving

party, as it does when reviewing a motion under Fed. R. Civ. P. 12(b)(6). Id. See

Holland v. United States, No. 17-13926, at *6 (E.D. Mich. Mar. 7, 2019) (“In

addressing a motion brought under Fed. R. Civ. P. 12(b)(1) that mounts a facial

challenge to the existence of subject matter jurisdiction, the Court ‘takes the

allegations in the complaint as true,’ inquiring whether these allegations establish a

basis for the exercise of subject matter jurisdiction.”) (Exhibit 1).

      A motion to dismiss for failure to state a claim under Fed. R. Civ. P.

12(b)(6) tests the “formal sufficiency of the statement of the claim for relief.”

Matthews v. Drug Enf’t Admin., 629 F. App’x 723, 726 (6th Cir. 2015) (citing 5B

C. Wright & A. Miller, Federal Practice and Procedure § 1356, p. 354 (3d ed.

2004)). “[T]o survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable




                                            5
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.463 Filed 12/29/20 Page 11 of 53




inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). Under Fed. R. Civ. P. 12(b)(6), the court will “construe

the complaint in the light most favorable to the plaintiff, accept its allegations as

true, and draw all reasonable inferences in favor of the plaintiff.” Wilburn v.

United States, 616 F. App’x 848, 852 (6th Cir. 2015) (citing Directv, Inc. v.

Treesh, 487 F.3d 471, 476 (6th Cir. 2007)); see Progressive Marathon Ins. v. Blue

Cross Blue Shield of Mich., No. 16-10559, at *2 (E.D. Mich. Nov. 22, 2016)

(“When facing a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court

construes the complaint in the light most favorable to the non-moving party and

accepts all factual allegations as true.”) (Exhibit 2).

      The non-moving party will overcome the motion to dismiss only if its

complaint contains sufficient factual allegations to “state a claim to relief that is

plausible on its face.” Id. In deciding the motion, the Court may only consider the

facts alleged in the pleadings, documents attached as exhibits or incorporated by

reference in the pleadings and matters of which the Court may take judicial notice.

Currier v. First Resolution Inv. Corp., 762 F.3d 529, 533 (6th Cir. 2014);

Progressive Marathon Ins. v. Blue Cross Blue Shield of Mich., No. 16-10559, at *2

(E.D. Mich. Nov. 22, 2016) (Exhibit 2).

                                 III.      ARGUMENT




                                            6
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.464 Filed 12/29/20 Page 12 of 53




A.    Defendant Blount’s Argument That the Portions of The Complaint That
      Raise Allegations Before 2017 Should Be Barred by Statute of Limitations
      Is Inaccurate. Plaintiff Davis Pleads Continuing Violations That Began
      on Or About November 2016

      Under the doctrine of continuing violation, a statute of limitations will not

bar a claim when the violation has occurred over a period of time, even when some

of the violation occurred prior to the expiration of the statute of limitations. Sharpe

v. Cureton, 319 F.3d 259, 267 (2003). To meet this standard, the plaintiff must

prove that: (1) defendant’s wrongful conduct continued after the precipitating

event that began the pattern; (2) injury to the plaintiff must continue to accrue after

that event; (3) further injury to the plaintiff must have been avoidable if the

defendants had at any time ceased their wrongful conduct. Tolbert v. Ohio DOT,

172 F.3d 934, 940 (6th Cir. 1999).

      In addition, there are two categories of violations: (1) those alleging serial

violations and (2) those identified with a longstanding and demonstrable policy of

discrimination. Sharpe, 319 F.3d at 266. See Robinson v. Genesee Cnty. Sheriff’s

Dep’t, No. 16-cv-13805, at *9-10 (E.D. Mich. Aug. 30, 2018) (Exhibit 3).

      In Goldsmith v. Sharrett, the Supreme Court distinguished a continuing

violation from discrete events. “Continuing violations in the Section 1983 context

are akin to hostile-work environment claims where the harm ‘cannot be said to

occur on any particular day’ and individual incidents are not actionable on their

own.” Goldsmith v. Sharrett, 614 Fed. Appx. 824, 828-829 (6th Cir. 2015) quoting


                                           7
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.465 Filed 12/29/20 Page 13 of 53




National Railroad Passenger Corporation v. Morgan, 536 U.S. 101, 114 (2002).

When the alleged “continuing violation” consists of actions that are actionable on

their own, they do not qualify in the aggregate as a continuing violation. Robinson

v. Genesee Cnty. Sheriff’s Dep’t, No. 16-cv-13805, at *10 (E.D. Mich. Aug. 30,

2018) (Exhibit 3).

      Under the continuing violation doctrine, “a plaintiff is entitled to have the

court consider all relevant actions allegedly taken pursuant to the employer’s

discriminatory policy or practice, including those that would otherwise be time

barred.” Sharpe, 319 F.3d at 267 (quoting Alexander v. Local 496, Laborers’ Int’l

Union of North America, 177 F.3d 394, 408 (6th Cir. 1999)). See Howlett v. City of

Warren, 4:17-CV-11260-TGB, at *30 (E.D. Mich. Sep. 16, 2019).

      Plaintiff Davis has alleged unlawful behavior, including those with regard to

“employment practices” that cannot be said to occur on any particular day but,

occur over a series of days or years.” Nat’l Railroad Passenger Corp. v. Morgan,

536 U.S. 101, 114 (2002) (citing Harris v. Forklift Systems, Inc., 510 U.S. 17, 21

(1993)). See Howlett at *31.

B.    Neither Defendant 36TH Dist. Ct. Nor Defendant Blount Is Absolutely
      Immune from Lawsuits

      1.     If Defendant 36TH Dist. Ct. is immune from suit, it is only immune
             from actions engaged in under governmental function.




                                          8
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.466 Filed 12/29/20 Page 14 of 53




      The Sixth Circuit Court has ruled on sovereign immunity cases, finding that

“the Supreme Court announced an exception to Eleventh Amendment sovereign

immunity in Ex parte Young for claims [under federal law] for injunctive relief

against individual state officials in their official capacities.” Diaz v. Michigan

Dep’t of Corr., 703 F.3d 956, 964 (6th Cir. 2013).

The Sixth Circuit further explained:

      [D]eclaratory relief compelling a state official to comply with federal
      law, Will [v. Mich. Dept. of State Police , 491 U.S. 58,] 71 & n. 10,
      109 S.Ct. 2304, 105 L.Ed.2d 45 [ (1989) ], regardless of whether
      compliance might have an ancillary effect on the state treasury,
      Edelman [v. Jordan , 415 U.S. 651,] 667–68, 94 S.Ct. 1347, 39
      L.Ed.2d 662 [ (1974) ] ; Doe v. Wigginton, 21 F.3d 733, 737 (6th Cir.
      1994). “It is beyond dispute that federal courts have jurisdiction over
      suits to enjoin state officials from interfering with federal rights.”
      Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 96 n. 14, 103 S.Ct. 2890,
      77 L.Ed.2d 490 (1983) (citing Ex parte Young, 209 U.S. at 160–62, 28
      S.Ct. 441 ). The Ex parte Young exception does not, however, extend
      to any retroactive relief. Quern v. Jordan, 440 U.S. 332, 338, 99 S.Ct.
      1139, 59 L.Ed.2d 358 (1979). S & M Brands, Inc. v. Cooper , 527
      F.3d 500, 507–08 (6th Cir. 2008).

      Kanuszewski v. Mich. Dep’t of Health & Human Servs., 927 F.3d 396,
      417 (6th Cir. 2019).

      Here, Plaintiff Davis seeks to hold Defendant 36th Dist. Ct. accountable for

allowing Defendant Blount to engage in such extreme and outrageous behavior

under its very eyes. Any claims substantiated against Defendant Blount cannot be

remedied in a vacuum. To allow Defendant 36th Dist. Ct. to remain unaccountable

for allowing Defendant Blount to treat Plaintiff Davis – a judge in its courtrooms –




                                           9
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.467 Filed 12/29/20 Page 15 of 53




as despicably as it did, cannot stand for justice. Without any oversight, Defendant

Blount was able to treat Judge Davis as a second-class citizen who was not entitled

to safe working conditions, reasonable accommodations, training, and federally

protected rights.

      2.     Defendant Blount cannot be cloaked in judicial, absolute immunity
             because the allegations were not part of a court decision, but rather
             part of Defendant Blount’s administrative duties as chief justice.

      “It is a well-entrenched principle in our system of jurisprudence that judges

are generally absolutely immune from civil suits for money damages.” Barnes v.

Winchell, 105 F.3d 1111, 1115 (6th Cir. 1997). Absolute judicial immunity is

overcome in two instances: (1) where the judge acts in a non-judicial capacity; or

(2) where the judge acts “in the complete absence of all jurisdiction.” Mireles v.

Waco, 502 U.S. 9, 11-12 (1991). Iannucci v. Switalski, No. 16-2534, 2017 U.S.

App. LEXIS 27658 (6th Cir. Apr. 10, 2017) (Exhibit 4).

      In examining the functions normally performed by a judge, courts have

found that “paradigmatic judicial acts” are those that involve “resolving disputes

between parties who have invoked the jurisdiction of a court.” Forrester v. White,

484 U.S. 219, 227 (1988); see also Antoine, 508 U.S. at 435-36 (recognizing that

the “touchstone” for judicial immunity has been the “performance of the function

of resolving disputes between parties, or of authoritatively adjudicating private

rights.” (quotation omitted)). Moreover, this court has stated that whenever an




                                         10
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.468 Filed 12/29/20 Page 16 of 53




action taken by a judge is not an adjudication between parties, it is less likely that

the action will be deemed judicial. Cameron, 38 F.3d at 271. However, “the

informal and ex parte nature of a proceeding has not been thought to imply that an

act otherwise within a judge’s lawful jurisdiction was deprived of its judicial

character.” Forrester, 484 U.S. at 227. With this framework in mind, we examine

those cases that have considered whether actions alleged to have been prosecutorial

were undertaken in a judge’s judicial capacity. Barnes v. Winchell, 105 F.3d 1111,

1116 (6th Cir. 1997).

      On the other hand, the Court has held that the act of demoting and

discharging a court employee, along with other acts “involved in supervising court

employees and overseeing the efficient operation of a court”, is not a judicial one.

Forrester, 484 U.S. at 229 (1988). “Judges who perform these acts do so in an

administrative capacity only.” King v. McCree, 573 F. App’x 430, 439 (6th Cir.

2014) (internal quotation omitted).

      Here, Defendant Blount was not “resolving disputes between parties.”

Defendant Blount was acting outside the judicial capacity, in the administrative

functions of running a court. That is not to say that Defendant Blount’s actions

were lawful as related to Plaintiff Davis – the actions were not lawful – but the

actions were not part of a case and controversy before Defendant Blount for

adjudication.




                                          11
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.469 Filed 12/29/20 Page 17 of 53




        3.    Plaintiff Davis filed a valid suit against Defendant Blount both in her
              personal capacity as well as in her capacity as Chief Judge of the 36th
              District Court, therefore Defendant Blount’s Motion to Dismiss must
              be denied in its entirety.

        Claims under § 1983 may be brought against persons in their individual or

official capacity, or against a governmental entity. See Board of County Comm’rs

of Bryan County v. Brown, 520 U.S. 397, 403 (1997). Personal-capacity suits seek

to impose personal liability upon a government official for actions he takes under

color of state law. See, e. g., Scheuer v. Rhodes, 416 U.S. 232, 237-238 (1974).

Official-capacity suits, in contrast, “generally represent only another way of

pleading an action against an entity of which an officer is an agent.” Monell v. New

York City Dept. of Social Services, 436 U.S. 658, 690, n. 55 (1978).

        Officials may be sued in both their official capacity and personal/individual

capacity. An official may be held personally liable for damages under § 1983

based on actions taken in his or her official capacity. See Hafer v. Melo, 502 U.S.

21 (1991). The Court in Hafer held that state officials, when sued in their

individual capacities, were “persons” within the meaning of § 1983 and that such

suits were not barred by the Eleventh Amendment. State officers are not absolutely

immune from personal liability solely by virtue of the “official” nature of their

acts.

        To establish personal liability in a § 1983 action, it is enough to show that

the official, acting under color of state law, caused the deprivation of a federal



                                           12
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.470 Filed 12/29/20 Page 18 of 53




right. While the plaintiff in a personal-capacity suit need not establish a connection

to governmental “policy or custom,” officials sued in their personal capacities,

unlike those sued in their official capacities, may assert personal immunity

defenses such as objectively reasonable reliance on existing law.” Hafer 502 U.S.

at 25 (internal citations omitted).

      If a Section 1983 plaintiff successfully demonstrates that a defendant state

official’s actions, conducted under the color of law, had caused plaintiff to be

deprived of a federally protected right, then those actions are an individual conduct

and the defendant will be personally liable to the plaintiff for damages. Kolb v.

Dep’t of Mental Retardation & Developmental Disabilities, 721 F. Supp. 885, 897

(N.D. Ohio 1989).

      An official action which is found to have violated constitutional rights
      is deemed “ultra vires”, beyond the official’s authority because the
      state cannot lawfully authorize its officials to violate the constitution. .
      . . If a person acts under color of law, it is irrelevant whether the
      official was acting within or without the scope of his employment by
      common law standards.

      Id., citing Smyth v. Lubbers, 398 F. Supp. 777, 784 (W.D. Mich.
      1975).

      Here, Defendants have simply misstated the law in their respective motions

to dismiss. Plaintiff’s complaint expressly named Defendant Blount in her

“individual” capacity, wherein she is liable for suit in such capacity because her

actions and inactions were conducted under the color of law and that, as a result of




                                          13
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.471 Filed 12/29/20 Page 19 of 53




her actions or inactions, she had violated Plaintiff Davis’s constitutional right to be

free from discriminatory actions.

      On the merits, to establish personal liability in a § 1983 action, it is enough

to show that the official, acting under color of state law, caused the deprivation of a

federal right. See, e. g., Monroe v. Pape, 365 U.S. 167 (1961).

      The defendant in a personal-capacity action may, depending on her position,

be able to assert personal immunity defenses, such as objectively reasonable

reliance on existing law. Kentucky v. Graham, 473 U.S. 159, 166-67 (1985)

(emphasis added). Here, Defendant Blount has not provided any objectively

reasonable justification as to why the discriminatory practice was being used.

      Plaintiff Davis has established at the pleading stage of litigation that

Defendant Blount had violated Plaintiff’s right to be free from discrimination, that

Defendant Blount was acting under the color of law, and, that Defendant Blount

was working as a state official; therefore, Defendant Blount is not entitled to an

immunity defense; and, as an individual, she will not enjoy sovereign immunity.

C.    The Rooker-Feldman Doctrine Does Not Apply as There Is No Underlying
      State Court Decision

      The key inquiry in deciding whether Rooker-Feldman (Rooker v. Fidelity

Trust Co. 263 U.S. 413(1923)) and District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462 (1983) applies is determining the source of the plaintiffs’

alleged injury. “If the source of the injury is the state court decision, then the


                                           14
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.472 Filed 12/29/20 Page 20 of 53




Rooker-Feldman doctrine would prevent the district court from asserting

jurisdiction. If there is some other source of injury, such as a third party’s actions,

then the plaintiff asserts an independent claim.” McCormick v. Braverman, 451

F.3d 382, 393 (6th Cir. 2006). The majority of claims against the Williamson

County defendants could be read as challenges to state court orders which are

barred by the Rooker-Feldman doctrine. Reguli v. Guffee, 371 F. App’x 590, 595

(6th Cir. 2010).

      Defendant 36th Dist. Ct. attempts to compare Reguli by stating that Plaintiff

Davis is attempting to appeal a decision of a denial of superintending control.

Plaintiff Davis does no such thing. Rather, Plaintiff Davis brings light to the ways

in which retaliation and discrimination against Plaintiff Davis ran rampant

throughout the courthouse.

D.    Defendant Blount was Motivated by Evil Intent and Demonstrated a
      Reckless or Callous Indifference to Plaintiff Davis’s Constitutional Rights

      Through words and actions, Defendant Blount has shown that the

discriminatory practices were motivated by an evil intent and demonstrated a

reckless or callous indifference, in regard to a person’s, in this case Plaintiff Davis,

federally protected, constitutional rights. Smith v. Wade, 461 U.S. 30, 33, 42

(1983).

      “[M]alice is defined as the state of mind under which a person intentionally

does a wrongful act without a reasonable lawful excuse and with the intent to



                                           15
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.473 Filed 12/29/20 Page 21 of 53




inflict injury or under circumstances from which the law will infer an evil intent.”

Jones v. City of Elyria, 947 F.3d 905, 921 (6th Cir. 2020) (internal citations

omitted) (emphasis added).

      “To act with reckless or callous indifference, a public official must do more

than be aware of a substantial risk of serious harm. The official’s response to that

harm must also be conscience shocking. And if the official chooses a response

motivated by a legitimate governmental purpose, this element will generally be

absent.” Doe v. Jackson Local Sch. Dist. Bd. of Educ., 954 F.3d 925, 934 (6th Cir.

2020) (internal citations and quotations omitted).

                              IV.         CONCLUSION

      Defendants’ Motion to Dismiss should be denied. Plaintiff Davis has plead

viable claims against both Defendant 36th Dist. Ct. and Defendant Blount. Plaintiff

Davis’s claims should proceed to trial.

                                                     Respectfully submitted,

                                                     /s/ Dionne E. Webster-Cox
                                                     Webster Law Office, PLLC
                                                     Dionne E. Webster-Cox
                                                     (P70422)
                                                     Co-Counsel for Plaintiff
                                                     33150 Schoolcraft-Ste 201
                                                     Livonia, MI 48150
                                                     (734) 215-2444
Date: December 29, 2020




                                          16
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.474 Filed 12/29/20 Page 22 of 53




                        V.       CERTIFICATE OF SERVICE

     I hereby certify that on December 29, 2020, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system, which will send notification

of such filing to the attorneys of record.


                                                    /s/ Dionne E. Webster-Cox
                                                    Webster Law Office, PLLC
                                                    Dionne E. Webster-Cox
                                                    (P70422)
                                                    Co-Counsel for Plaintiff
                                                    33150 Schoolcraft-Ste 201
                                                    Livonia, MI 48150
                                                    (734) 215-2444




                                             17
    Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.475 Filed 12/29/20 Page 23 of 53


     Neutral
                                                                                                     Exhibit 4
As of: December 28, 2020 9:33 PM Z


                                                 Iannucci v. Switalski
                                      United States Court of Appeals for the Sixth Circuit
                                                      April 10, 2017, Filed
                                                          No. 16-2534

Reporter
2017 U.S. App. LEXIS 27658 *

                                                                  Counsel: YANN IANNUCCI, Plaintiff - Appellant, Pro se,
YANN IANNUCCI, Plaintiff-Appellant, v. MARK
                                                                  Roseville, MI.
SWITALSKI, Judge, Defendant-Appellee.



                                                                  Judges: Before: GILMAN and GIBBONS, Circuit Judges;
Notice: NOT RECOMMENDED FOR FULL-TEXT
                                                                  HOOD, District Judge.*
PUBLICATION. SIXTH CIRCUIT RULE 28 LIMITS
CITATION TO SPECIFIC SITUATIONS. PLEASE SEE
RULE 28 BEFORE CITING IN A PROCEEDING IN A                        Opinion
COURT IN THE SIXTH CIRCUIT. IF CITED, A COPY
MUST BE SERVED ON OTHER PARTIES AND THE                           ORDER
COURT. THIS NOTICE IS TO BE PROMINENTLY
DISPLAYED IF THIS DECISION IS REPRODUCED.                         Yann Iannucci, a Michigan resident proceeding pro se,
                                                                  appeals a district court order dismissing his civil complaint
                                                                  under 28 U.S.C. § 1915(e)(2). Iannucci has filed a "[m]otion
                                                                  for expedited [d]eclaratory [judgment]." This case has been
                                                                  referred to a panel of the court that, upon examination,
Subsequent History: US Supreme Court certiorari denied by         unanimously agrees that oral argument is not needed. See
Iannucci v. Switalski, 138 S. Ct. 470, 199 L. Ed. 2d 362, 2017    Fed. R. App. P. 34(a).
U.S. LEXIS 6993 (U.S., Nov. 27, 2017)
                                                                  In 2016, Iannucci filed a complaint seeking monetary
                                                                  damages from Judge Mark Switalski, who presided over his
                                                                  Michigan child-support case. Generally, Iannucci claimed that
Prior History: [*1] ON APPEAL FROM THE UNITED                     Judge Switalski erroneously applied the law in his case, which
STATES DISTRICT COURT FOR THE EASTERN                             "created a friv[o]lous financial burden and also a felony
DISTRICT OF MICHIGAN.                                             conviction." The district court dismissed Iannucci's complaint
                                                                  under § 1915(e)(2), concluding that Judge Switalski was
                                                                  immune from suit. Iannucci now appeals.
Iannucci v. Switalski, 2016 U.S. Dist. LEXIS 139503 ( E.D.
                                                                  We review de novo a district court's dismissal of a complaint
Mich., Oct. 7, 2016)
                                                                  pursuant to § 1915(e). Grinter v. Knight, 532 F.3d 567, 571-
                                                                  72 (6th Cir. 2008). A complaint that is frivolous or fails to
                                                                  state a claim upon which relief may be granted is subject to
                                                                  sua sponte dismissal. See id. at 572. To avoid [*2] dismissal
Core Terms                                                        for failure to state a claim, "a complaint must contain
                                                                  sufficient factual matter, accepted as true, to 'state a claim to
district court, judicial immunity, expedited, appeals, damages,   relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.
immune

                                                                  * The Honorable Joseph M. Hood, United States District Judge for
                                                                  the Eastern District of Kentucky, sitting by designation.
    Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.476 Filed 12/29/20 Page 24 of 53
                                                                               Page 2 of 2
                                              2017 U.S. App. LEXIS 27658, *2

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct.
1955, 167 L. Ed. 2d 929 (2007)). "A claim has facial
plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged." Id.

"It is a well-entrenched principle in our system of
jurisprudence that judges are generally absolutely immune
from civil suits for money damages." Barnes v. Winchell, 105
F.3d 1111, 1115 (6th Cir. 1997). Absolute judicial immunity
is overcome in only two instances: (1) where the judge acts in
a non-judicial capacity; or (2) where the judge acts "in the
complete absence of all jurisdiction." Mireles v. Waco, 502
U.S. 9, 11-12, 112 S. Ct. 286, 116 L. Ed. 2d 9 (1991).

Iannucci does not claim that either of these exceptions
applies, but alleges generally that Judge Switalski incorrectly
applied federal law in his case and failed to protect his
constitutional rights. However, there is no exception to
absolute judicial immunity based on error by a judge in
performing an act in a judicial capacity, even if the judge
acted maliciously or in excess of his authority. See Barnes,
105 F.3d at 1115. Therefore, the district court correctly
dismissed Iannucci's complaint based on [*3] Judge
Switalski's immunity from suit.

Accordingly, the district court's order dismissing Iannucci's
complaint is AFFIRMED. Iannucci's motion for expedited
declaratory judgment is DENIED.


  End of Document
    Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.477 Filed 12/29/20 Page 25 of 53
Exhibit 3
                          AARON ANTWAUN ROBINSON, Plaintiff,
                                          v.
                 GENESEE COUNTY SHERIFF'S DEPARTMENT, et al, Defendants.

                                              Case No. 16-cv-13805.

                        United States District Court, E.D. Michigan, Northern Division.

                                                 August 30, 2018.

    Aaron Antwaun Robinson, Plaintiff, pro se.

    Lt. Gerald Joseph Park & Deputy FNU Rainwater, Defendants, represented by Barney R. Whitesman.

    Genesee County, Defendant, represented by T. Joseph Seward, Seward Peck & Henderson PLLC.


    ORDER GRANTING MOTIONS FOR SUMMARY JUDGMENT,
    DENYING MOTION TO PRECLUDE TESTIMONY, AND DENYING
    MOTION TO RECONSIDER APPOINTMENT OF COUNSEL

    THOMAS L. LUDINGTON, District Judge.

    On October 26, 2016, Plaintiff Aaron Robinson filed a complaint which alleged that Defendants Genesee
    County Sheriff's Department, Sergeant Gerald Park, Deputy Ryan Rainwater, Deputy F/N/U Hoover, and
    ten other John Does repeatedly beat and otherwise mistreated Robinson while he was confined in the
    Genesee County Jail. ECF No. 1. Defendant Rainwater was served on December 16, 2016. In response to
    the complaint, Rainwater filed a motion for a more definite statement, ECF No. 6, seeking additional
    information regarding "which Defendant allegedly committed what tort and when." Id. at 4. On January 16,
    2017, the Genesee County Sheriff's Department appeared for the purpose of filing a motion to dismiss,
    arguing that a sheriff's department is not an independent legal entity that is amenable to suit under
    Michigan law. ECF No. 14. On January 30, 2017, Robinson filed a motion to substitute Genesee County for
    the Sheriff's Department as a Defendant, acknowledging that the Sheriff's Department should not have
    been named as a Defendant. On February 14, 2017, Plaintiff filed a motion seeking leave to file an
    amended complaint and a motion seeking an extension of the service deadline. ECF Nos. 25, 26.

    On March 24, 2017, the Court issued an opinion and order addressing the pending motions. ECF No. 36.
    Among other things, the Court dismissed the Genesee County Sheriff's Department, but directed Robinson
    to file an amended complaint which provided a more definite statement and added Genesee County as a
    Defendant on or before April 7, 2017. Robinson did not file an amended complaint that provided a more
    definite statement at the deadline. After being directed to show cause why the suit should not be dismissed
    for failure to provide a more definite statement, see ECF No. 40, Robinson filed a more definite statement
    in narrative form. ECF No. 47. Robinson also requested, for the third time, that the deadline to serve
    Defendant Hoover be extended. ECF No. 46. On June 2, 2017, the Court granted Robinson another
    extension of time to file an amended complaint which complied with the previous order to provide a more
    definite statement, but denied the motion for an extension of time to serve Defendant Hoover. ECF No. 55.
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.478 Filed 12/29/20 Page 26 of 53
On June 16, 2017, Robinson filed an amended complaint which incorporated, in pleading form, the
information in his previously filed more definite statement. ECF No. 56. On June 30, 2017, Defendants filed
a motion to strike portions of the amended complaint, ECF No. 57, and an answer to the amended
complaint. ECF No. 58. On August 14, 2017, the Court granted in part Defendant's motion to strike portions
of the amended complaint, specifically Robinson's conspiracy claim (which Robinson stipulated to dismiss).
ECF No. 60.

Defendants Genesee County, Park, and Rainwater filed motions for summary judgment. ECF Nos. 91, 112,
113. Defendant Genesee County also filed a motion to preclude the testimony of two of Robinson's
witnesses. ECF No. 104. Robinson filed a motion for reconsideration of appointment of counsel. ECF No.
135. For the following reasons, the motions for summary judgment will be granted and Genesee County's
motion to preclude testimony will be denied as moot. Since Defendants' motions for summary judgment will
be granted, Robinson's motion for reconsideration of appointment of counsel will be denied.


I.

In the amended complaint, Robinson names F/N/U Rainwater, Sergeant Gerald Park, and Genesee County
as Defendants. Am. Compl., ECF No. 56. Robinson alleges that he was arrested in August 2011 and
charged with "larceny, firearms, home invasion and with the murder of a highly respected retired Genesee
County Sheriff Department Lieutenant who arrived home while the burglary was in process." Id. at 3-4.
While awaiting trial, Robinson was incarcerated at the Genesee County Jail. Id. at 3.

Robinson alleges that, during his incarceration, "he was assaulted, with varying degrees of severity, by
[Genesee County Jail] guards 3-4 times per week." Id. at 4. "Each and every one of Plaintiff's assailants
referenced their relationship with the slain lieutenant as the reason they were assaulting[,] beating,
threatening and torturing the Plaintiff." Id. Robinson asserts that the assaults "typically involved 3-4 guards"
who "on most occasions wore black gloves during the assaults." Id. Robinson was allegedly assaulted in
his cell, in the common area, and in solitary confinement. Id. at 4-5. Sometimes, Robinson was handcuffed
before the assaults occurred. Id. at 4.

According to Robinson, Defendant Rainwater "was present during Plaintiff's entire period of incarceration at
GCJ and frequently bragged about being an MMA amateur fighter. He was a ring-leader and participated in
at least 50% of the beatings." Id. at 13. Defendant Park, also a "ringleader," participated in about half the
beatings. Id. Robinson asserts that Park used his position of authority to condone the assaults and provide
"false testimony in the various misconduct hearings." Id. at 14. Robinson alleges that Park's employment
was terminated because a civil suit exposed Park's chronic mistreatment of inmates. Id.

During his incarceration, Robinson was repeatedly placed in solitary confinement (spending a total of seven
months in solitary). Id. at 5. Robinson alleges that, when falsely accused of charges that would result in
solitary confinement, the guards interfered with his ability to defend himself at the hearing. Id. at 6. While in
solitary confinement, Robinson allegedly experienced repeated abuse, including being denied meals. Id. at
5. He also alleges that, on at least one occasion, the water to his cell was turned off and then he was
pepper sprayed. Id. at 6. In general, Robinson did not receive medical treatment for his injuries. Id. at 11.

Robinson provides several descriptions of specific assaults. For example, he alleges that the first assault
occurred four days after his arrest. Robinson was accused of throwing a tissue out of his cell by second
shift personnel. When third shift personnel came on duty, they removed Robinson's cellmate, handcuffed
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.479 Filed 12/29/20 Page 27 of 53
Robinson, and beat him. Id. at 7. The last incident occurred on October 30, 2013 when Robinson was being
transferred to Michigan Department of Corrections custody.[1] While processing Robinson, Rainwater
allegedly punched him in the right eye. Id. at 12.

Robinson alleges that he kept a journal of the beatings. Id. at 8. However, the journal was confiscated when
he was placed in solitary confinement and he has not recovered it. Id. at 9. Robinson also alleges that he
phoned a friend after each attack and informed her. He further alleges that his sister visited him twice and
on both occasions saw bruises on his body. Id.

Robinson informed both his trial counsel and the presiding judge of his mistreatment. Id. at 10-11. Robinson
contends that shift supervisors at the jail were aware of the beatings but did not stop the beatings, report
the incidents, or otherwise investigate. Id. at 12. Robinson alleges that some of the beatings were recorded
by surveillance cameras within the jail, but Robinson is unsure if those recordings still exist. Id. at 14-15.


II.

Defendants have now moved for summary judgment. A motion for summary judgment should be granted if
the "movant shows that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party has the initial burden of identifying
where to look in the record for evidence "which it believes demonstrate the absence of a genuine issue of
material fact." Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The burden then shifts to the opposing
party who must set out specific facts showing "a genuine issue for trial." Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 250 (1986) (citation omitted). The Court must view the evidence and draw all reasonable
inferences in favor of the non-movant and determine "whether the evidence presents a sufficient
disagreement to require submission to a jury or whether it is so one-sided that one party must prevail as a
matter of law." Id. at 251-52.


III.

Robinson is currently representing himself as a pro se plaintiff. As the Sixth Circuit stated in United States
v. McKinney, "[w]e do not require a pro se party to meet the same standards in the presentation of his
argument as we apply to attorneys." 375 Fed. Appx. 479, 481 (6th Cir. 2010). As an incarcerated pro se
plaintiff, the court must give Robinson an opportunity to offer supporting evidence, "however inartfully
pleaded." Haines v. Kerner, 404 U.S. 519, 520 (1972). Defendant Genesee County argues that Robinson
abandoned some of his claims by not addressing them in his response to Genesee County's motion for
summary judgment. Def. Genesee County's Reply, ECF No. 131 at 1. However, Rule 56(e) of the Federal
Rules of Civil Procedure grants a court discretion when one party has failed to address an assertion raised
in a motion for summary judgment. Fed. R. Civ. P. 56(e). Due to plaintiff's status as a pro se plaintiff, his
claims will be decided on the merits and will not be dismissed on this procedural basis. Defendants further
argue that Robinson's responses should not be considered because they were filed late without adequate
excuse. Def. Rainwater's Reply, ECF No. 133 at 1; Def. Genesee County's Reply, ECF No. 131 at 1; Def.
Parks Reply, ECF No. 132 at 1. Robinson is incarcerated and has limited access to resources necessary
for litigation. The court excuses the delay in his filings.

The summary judgment motions of each defendant will be discussed in turn.
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.480 Filed 12/29/20 Page 28 of 53
A.

Genesee County (the County) moves for summary judgment on the grounds that Robinson's claims are
time-barred and that as a municipality, the County cannot be held liable under Robinson's Section 1983
claims nor his Michigan common law tort claims. Def. Genesee County's Mot. for Summ. J., ECF 113. For
the following reasons, the County's motion for summary judgment will be granted.


1.

Genesee County argues that Robinson's Section 1983 claim should be dismissed because it is time-barred.
Def. Genesee County's Mot. for Summ. J., ECF No. 113 at 14. Section 1983 does not specify a statute of
limitations for its claims. Owens v. Okure, 488 U.S. 235, 239 (1989). Where federal law is silent, such as
here, Section 1988(a) directs federal courts to borrow law from the forum state. 42 U.S.C. §1988(a). In the
past though, this led to inconsistencies because federal courts sitting in the same state would borrow
different state statutes of limitations for Section 1983 claims. Parties were uncertain as to which state
statute of limitations would govern their Section 1983 claim since the courts would characterize each claim
and determine which state statute of limitations was the most appropriate. Wilson v. Garcia, 471 U.S. 261,
266 (1985).

In response to this, the Supreme Court in Wilson v. Garcia held that Section 1983 claims should be
characterized as personal injury actions and that the applicable state personal injury laws would apply. Id.
at 276. The Court anticipated that this would create more uniformity because within each state, every
federal court deciding a Section 1983 claim would apply the same statute of limitations. See id. at 275.

However, the law still remained inconsistent within the states because many states had multiple statutes of
limitations for personal injury actions. The Supreme Court clarified its approach in Owens v. Okure, 488
U.S. 235 (1989), where it held that if "state law provides multiple statutes of limitations for personal injury
actions, courts considering §1983 claims should borrow the general or residual statute for personal injury
actions." Id. at 249-50. Following Wilson and Owens, the Sixth Circuit adopted Michigan's personal injury
three-year statute of limitations for claims brought pursuant to Section 1983. Carroll v. Wilkerson, 782 F.2d
44, 45 (6th Cir. 1986); Goldsmith v. Sharrett, 614 Fed.Appx. 824, 827 (6th Cir. 2015); Chippewa Trading Co.
v. Cox, 365 F.3d 538, 543 (6th Cir. 2004); Wolfe v. Perry, 412 F.3d 707, 713 (6th Cir. 2005).

Michigan Compiled Law Service §600.5805 defines the statute of limitations for "[i]njuries to persons or
property" and it is from this statute that the Sixth Circuit adopted the three year statute of limitations for
Section 1983 claims. Carroll, 782 F.2d at 45. The County argues that instead of applying a three-year
statute of limitations, the Court should apply the two-year statute of limitations found in Mich. Comp. Laws
§600.5805(9).[2] The County reasons that Subsection (9) is the most appropriate law because it applies to
claims against law enforcement officers. The County reasons that Subsection (9) is an outlier to the rest of
the subsections within the statute because "it focuses on the defendant or the actor involved, not the
underlying nature of the conduct." Def. Genesee County M. for Summ. J., ECF 113 at 9. The County
argues that Subsection (9) should serve as the "residual" statute of limitations for Section 1983 actions
against law enforcement officers. Id; see Owens 488 U.S. at 250. It reasons that this interpretation of the
law would not create the confusion that prompted Wilson because there would be no difficulty in
characterizing a Section 1983 claim against a law enforcement officer. Def. Genesee County M. for Summ.
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.481 Filed 12/29/20 Page 29 of 53
J., ECF 113 at 9-10. If the claim involved a law enforcement officer, Subsection (9) would automatically
apply and the statute of limitations would be two years. See id.

However, the County has not presented any case law or legislative history as to why Subsection (9) should
be considered an exception to precedent. Adopting this interpretation would depart from Sixth Circuit
precedent prescribing a three-year statute of limitations for Section 1983 claims. The relevant Sixth Circuit
case law does not consider the status or characteristics of the parties in question when determining the
appropriate statute of limitations. Instead, federal courts within Michigan are to apply a three-year statute of
limitations when presented with a Section 1983 claim. Furthermore, creating a separate class of defendants
under Mich. Comp. Laws §600.5805 would frustrate the intent of Wilson. Wilson 471 U.S. at 275. The
Supreme Court intended to promote uniformity among federal courts within each state, not to create more
categories for determining statutes of limitations. Id.

The County cites to McCloskey in which the court held that the "statute of limitations for any claim against
an officer is two years." McCloskey v. City of Pontiac, No. 05-73936, 2007 WL 325341 (E.D. Mich. Jan. 31,
2007). However, the County has taken this quote out of context. The plaintiff in the cited case had brought
both state law claims and a Section 1983 claim against police officers. The court applied Michigan's two-
year statute of limitations law for the state law claims, but applied the three-year statute of limitations
statute for the Section 1983 claim. The court specifically stated "Defendants fail to recognize or
acknowledge that the Sixth Circuit, following Supreme Court case law, has abandoned the practice of
finding the `most appropriate' state statute of limitations for 1983 claims in favor of a more certain
standard." Id. at 9.

The County goes on to argue that regardless of whether law enforcement officers should be considered a
different class of persons, the two-year statute of limitations in Subsection (9) should be adopted to
promote federalism. Id. at 10. The County essentially argues that the most appropriate standard in this
case would be the approach used prior to Wilson and the one articulated in the dissents of Wilson. Def.
Genesee County Mot. for Summ. J., ECF 113 at 11. The County emphasizes that federal courts should rely
upon states to set their own statutes of limitations. Id. However, the Court is relying upon Michigan's statute
of limitations by adopting its three year personal injury statute of limitations. Most importantly, adopting a
three year statute of limitations complies with well-established Sixth Circuit precedent.

It is possible that Robinson's claims about mistreatment prior to October 30, 2013 may still be brought.
Robinson claims that he was abused on multiple occasions during his incarceration at Genesee County
Jail. Am. Compl., ECF No. 56. Under the doctrine of continuing violation, a statute of limitations will not bar
a claim when the violation has occurred over a period of time, even when some of the violation occurred
prior to the expiration of the statute of limitations. Sharpe v. Cureton, 319 F.3d 259, 267 (2003). To meet this
standard, the plaintiff must prove that: (1) defendant's wrongful conduct continued after the precipitating
event that began the pattern; (2) injury to the plaintiff must continue to accrue after that event; (3) further
injury to the plaintiff must have been avoidable if the defendants had at any time ceased their wrongful
conduct. Tolbert v. Ohio DOT, 172 F.3d 934, 940 (6th Cir. 1999). In addition, there are two categories of
violations: (1) those alleging serial violations and (2) those identified with a longstanding and demonstrable
policy of discrimination. Sharpe, 319 F.3d at 266. Robinson's claims would presumably fall under the first
category of alleging serial violations.

However, the Sixth Circuit rarely extends the continuing violation doctrine to Section 1983 actions. Id. at
267 ("This Circuit employs the continuing violations doctrine most commonly in Title VII cases, and rarely
extends it to §1983 actions"); LRL Properties v. Portage Metro Hous. Auth., 55 F.3d 1097, n. 3 (6th Cir.
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.482 Filed 12/29/20 Page 30 of 53
1995) ("Courts have been extremely reluctant to apply this [continuing violation] doctrine outside of the
context of Title VII."). This creates a high bar for Robinson to prove that the incidents prior to October 30,
2013 constituted a continuing violation. In Goldsmith v. Sharrett, the Supreme Court distinguished a
continuing violation from discrete events. "Continuing violations in the Section 1983 context are akin to
hostile-work environment claims where the harm `cannot be said to occur on any particular day' and
individual incidents are not actionable on their own." Goldsmith v. Sharrett, 614 Fed. Appx. 824, 828-829
(6th Cir. 2015) quoting National Railroad Passenger Corporation v. Morgan, 536 U.S. 101, 114 (2002).
When the alleged "continuing violation" consists of actions that are actionable on their own, they do not
qualify in the aggregate as a continuing violation.

Robinson alleges that, during his incarceration, "he was assaulted, with varying degrees of severity, by
[Genesee County Jail] guards 3-4 times per week" and repeatedly placed in solitary confinement. Am.
Compl., ECF No. 56. at 4-5. Each of these assaults would be actionable on their own. Indeed, the only
incident that falls within the statute of limitations is actionable on its own, the assault on October 30, 2013.
Since the rest of the incidents predating the statute of limitations were discrete actions, they do not qualify
in the aggregate as a continuing violation and are thus time-barred.

Ultimately, the statute of limitations for Robinson's §1983 claim is three years. As discussed above, the
Sixth Circuit has adopted a three year statute of limitations for §1983 claims. Carroll v. Wilkerson, 782 F.2d
44, 45 (6th Cir. 1986). Since Robinson filed his complaint on October 26, 2016, the only incident that falls
within this time frame is the alleged assault by Defendant Rainwater on October 30, 2013. Am. Compl.,
ECF No. 56. at 12; Def. Genesee County's Mot. for Summ. J., ECF 113.3 at 271-272. This is the only
incident for which the County could potentially be found liable.

The statute of limitations is different for Robinson's Michigan common law claims of assault and battery and
intentional infliction of emotional distress. As held in McCloskey,

      Michigan statutory law pertaining to the statute of limitations associated with assault and
      battery claims and causes of action against law enforcement officers arising out of their
      misconduct is clear and unequivocal. The statute of limitations for any claim against an officer
      is two years.

McCloskey v. City of Pontiac, No. 05-73936, 2007 WL 325341 (E.D. Mich. Jan. 31, 2007) (holding that the
statute of limitations for plaintiff's Michigan common law assault and battery claims was two years, but that
the statute of limitations for plaintiff's Section 1983 claims was three years). According to Robinson, the last
alleged incident occurred on October 30, 2013 and Robinson filed his complaint on October 26, 2016. Am.
Compl., ECF No. 56 at 12. This exceeds two years and thus is time-barred.


2.

This leaves only Robinson's Section 1983 claim to be resolved. Though it is not timebarred, it cannot
succeed because the County is a municipality. This shields the County from liability under Robinson's
Section 1983 claims and his Michigan common-law tort claims.

To find a municipality liable under a Section 1983 claim, it must be examined under a two pronged inquiry.
Collins v. City of Harker Heights, 503 U.S. 115, 120 (1992). First, whether the plaintiff has asserted the
deprivation of a constitutional right. Id. Second, whether the county is responsible for that violation. Id. For
liability to attach, both requirements must be met. Id. For purposes of surviving summary judgment, Plaintiff
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.483 Filed 12/29/20 Page 31 of 53
has fulfilled the first requirement by claiming that the County violated his rights under the First, Fifth, Eighth,
and Fourteenth Amendments. Pl.'s Second Am. Compl., ECF No. 56 at 16.

This leaves the second requirement to consider. A plaintiff may not recover against a municipality on a
Section 1983 claim on a theory of respondeat superior. Monell v. Department of Social Servs., 436 U.S.
658, 691 (1978). Instead, if a party wishes to hold a municipality liable, it must prove that municipality
officials adopted a policy or custom that violated the plaintiff's constitutional rights. Id. at 690-691. The
custom does not have to be approved through official channels. Id. at 691. Rather, it should be considered
a legal institution that is "so permanent and well settled as to constitute a `custom or usage' with the force
of law." Feliciano v. City of Cleveland, 988 F.2d 649, 655 (6th Cir. 1993) (quoting Monell, 436 U.S. at 691).
However, proving alone that a custom existed is not enough to find a municipality liable. The plaintiff must
also demonstrate that "through its deliberate conduct, the municipality was the `moving force' behind the
injury alleged." Bd. of County Comm'rs v. Brown, 520 U.S. 397, 403 (1997). "It must reflect a course of
action deliberately chosen from among various alternatives." Doe v. Claiborne County, 103 F.3d 495, 508
(6th Cir. 1996).

The Sixth Circuit has identified four ways in which a plaintiff may demonstrate that a municipality's custom
or usage is illegal. Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005). They are:

      (1) the municipality's legislative enactments or official agency policies; (2) actions taken by
      officials with final decision-making authority; (3) a policy of inadequate training or supervision;
      or (4) a custom of tolerance or acquiescence of federal rights violations.

Id. The County correctly states that Robinson's allegations fall under the fourth category because in his
second amended complaint, Robinson claims that the County administration and staff "tolerated, condoned
and/or encouraged the abuse of Plaintiff." Pl.'s Second Am. Compl., ECF No. 56 at 16; Def. Genesee
County's Mot. for Summ. J., ECF 113 at 16. To succeed on a claim of inaction under the fourth category, the
plaintiff must show deliberate indifference on the part of the defendant. Doe v. Claiborne County, 103 F.3d
495, 508 (6th Cir. 1996). It must amount to more than a collection of "sloppy, or even reckless, oversights; it
means evidence showing an obvious, deliberate indifference." Id. The plaintiff must demonstrate that the
municipality had a pattern of inadequately investigating similar claims. Burgess v. Fischer, 735 F.3d 462,
478 (6th Cir. 2013).

A survey of Robinson's evidence indicates that he has presented insufficient evidence to raise a triable
issue of fact as to whether the County adopted a policy or custom of physically assaulting him. He claims
that the jail administration and staff "tolerated, condoned and/or encouraged the abuse of Plaintiff," but
there is no evidence supporting his allegation. Pl.'s Second Am. Compl., ECF No. 56 at 16. Robinson sets
forth similar allegations in a letter he presented at his criminal trial, but this letter was never authenticated
or entered into evidence. Pl.'s Resp. to Def. Genesee County's M. for Summ. J., ECF 130, Ex. A.
Robinson's attorney read the letter, but refused to sign it. Id., Ex. B. The judge at the proceeding declined to
even read the letter. Id. The same is true for the letter written by his sister, Alisha Robinson. Id., Ex. D.
Though it alleges that Robinson was being assaulted, the letter is not notarized and thus cannot be
considered as evidence.

Id.

Robinson's journal entries cannot be admitted because they are hearsay. Fed. R. Evid. 801(c). He is
offering the entries to prove the truth of the matter asserted (that he was abused by deputies). Pl.'s Resp. to
Def. Genesee County's M. for Summ. J., ECF 130, Ex. C.
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.484 Filed 12/29/20 Page 32 of 53
Robinson includes a news clipping describing a lawsuit against Deputy Parks for assaulting an inmate. Id.,
Ex. E. This evidence does more to hurt Robinson's claim than to help it because it demonstrates that the
County disciplined Parks when it learned of his misconduct. It tends to show that the County in fact did not
have a pattern of inadequately investigating claims and thus, does not constitute a custom or policy of
assaulting Robinson. The incident report (Exhibit F) similarly weakens Robinson's claim. Id., Ex. F. The
report documents an incident between Robinson and county deputies in which Robinson allegedly lunged
preemptively at the officers. Id. The officers used physical force and OC spray to subdue Robinson before
taking him to the Restricted Housing Unit. This report indicates that the physical force used against
Robinson in this instance was not malicious or vengeful, but rather necessary in order to restrain him. It
does not demonstrate a custom or policy of physical abuse of Robinson. To the contrary, it indicates that
the county jail has a system in place for reporting the use of physical force against inmates.

The presentence investigation report does not supply any evidence of a custom or policy of physical
assaults against Robinson. Id., Ex. G. Rather, it is Robinson's musings on life and his outlook in prison.
Similarly, the court transcript in Exhibit H provides no evidence of physical abuse by the County. Id, Ex. H.
The excerpt provides insufficient context to determine why Robinson claims he was improperly placed in
the Restrictive Housing Unit.

Monell sets a high bar for plaintiffs wishing to bring a Section 1983 claim against a municipality and it will
rarely survive a summary judgment motion. Hanson v. Madison County Detention Center, et al., 2018 WL
2324252 (6th Cir. 2018). The municipality must be engaging in a custom that harms plaintiff's rights and do
so in a deliberate fashion. Robinson has not presented sufficient evidence to create a material issue of fact
as to whether the County had a custom or policy of physically assaulting Robinson.

In response to Robinson's Michigan tort law claims, the County argues that it cannot be found liable for
assault and battery and intentional infliction of emotional distress. As discussed above, Robinson's
Michigan tort law claims are time-barred. See Section III.A.1. However, even if the claims were not time-
barred, the County correctly asserts that it cannot be found liable under these claims because it is granted
immunity as a governmental agency. Def. Genesee County's Mot. for Summ. J., ECF No. 113 at 24. Under
Michigan law, "a governmental agency is immune from tort liability if the governmental agency is engaged
in the exercise or discharge of a governmental function." Mich. Comp. Laws §691.1407(1). A governmental
function is defined as "an activity that is expressly or impliedly mandated or authorized by constitution,
statute, local charter or ordinance, or other law." Mich. Comp. Laws §691.1401(b). The Supreme Court of
Michigan has held that the operation of a county jail is a governmental function for purposes of Mich.
Comp. Laws §691.1407. Lockaby v. Wayne County, 276 N.W.2d 1, 14-15 (1979). Furthermore, a
governmental agency cannot be held vicariously liable for the intentional torts of its employees.

The County cannot be found liable for the actions of employees of Genesee County Jail because the
operation of the jail is a governmental function. Employing deputies to guard and supervise inmates is part
of the operation of the jail and thus the County is still within the scope of its immunity. Furthermore, even if
Defendants Rainwater and Parks engaged in tortious behavior, the County could not be found liable
because the alleged behavior constitutes an intentional tort.

Robinson's claims against the County will be dismissed. Since the case will consequently not be tried, the
Court will deny as moot the County's motion to preclude testimony.


B.
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.485 Filed 12/29/20 Page 33 of 53
Defendant Rainwater moves for summary judgment on the grounds that Robinson's suit is time-barred and
that Robinson has not presented adequate evidence to demonstrate an issue of material fact. Def.
Rainwater's Mot. for Summ. J., ECF 112. For the following reasons, Rainwater's motion for summary
judgment will be granted.


1.

Similar to the County, Rainwater contends that Robinson's claims are time-barred by Mich. Comp. Law
600.5805(9) which sets the statute of limitations at two years for actions against law enforcement officers.
As discussed above, the two year statute of limitations for law enforcement officers does not apply to
Robinson's Section 1983 claims. See Section III.A.1. Consistent with 6th Circuit precedent, a three year
statute of limitations applies to Robinson's Section 1983 claims. Id. However, the two year statute of
limitations does apply to Robinson's Michigan common law claims of assault and battery and intentional
infliction of emotional distress. See Section III.A.1. These state common law claims are time-barred
because Robinson filed his claim more than two years after the last alleged incident.


2.

This leaves only Robinson's Section 1983 claims to be resolved. Robinson claims that Rainwater
"participated in the repeated beatings and assault of Plaintiff . . . over a period of two and a half years." Id.
at 2. The last alleged incident occurred on October 30, 2013 and is the only incident within the three year
statute of limitations of Robinson's Section 1983 claim. Id. at 12. Though Robinson claims that this was only
the last of a long series of assaults, as discussed above, he cannot succeed on a claim under the doctrine
of continuing violation. Section III.A.1. Thus, the only actionable incident is this final incident with Robinson
on October 30, 2013.

As to this alleged incident, there is no material issue of fact as to whether it occurred. Rainwater presented
the jail's shift log for October 30, 2013 showing that he was not on duty the morning Robinson alleges
Rainwater assaulted him. Def. Rainwater's Mot. for Summ. J., ECF No. 112-6. This shift log is not
dispositive, but it indicates that Rainwater was not present at the jail at the time of the alleged incident.
Robinson has not presented any evidence that Rainwater was present at that time. He only alleges that
Rainwater assaulted him that morning in the jail. Am. Compl., ECF No. 56 at 12. He also mentions that
sometimes guards arrive at the prison before their shift to use the gym. Pl.'s Resp. to Def. Rainwater's Mot.
for Summ. J., ECF No. 129 at 5. However, he has presented no evidence that Rainwater arrived prior to his
shift that day to use the gym or for any other purpose.

Robinson alleges that two eye witnesses, Quadrell Marquon Montgomery and D'Angelo Evans, can
corroborate Robinson's claims that Rainwater assaulted him. Pl.'s Resp. to Def. Rainwater's Mot. for
Summ. J., ECF 129 at 4. However, Robinson has provided no affidavits nor depositions from either of these
individuals and thus they cannot be considered as evidence. Robinson also claims that Steven Banks, a
former employee of Genesee County Sheriff's Office, can attest to the fact that the jail mistreated Robinson.
However, Robinson has provided no affidavits nor depositions from Mr. Banks and this allegation alone
cannot create an issue of material fact.

Rainwater presents the expert opinion of Dr. Steven R. Buchman, a craniofacial specialist. Def. Rainwater's
Mot. for Summ. J., ECF. 112-4. For an expert opinion submitted at the summary judgment phase, the
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.486 Filed 12/29/20 Page 34 of 53
opinion must be more than "a conclusory assertion about the ultimate legal issues." Brainard v. Am.
Skandia Life Assur. Corp., 432 F.3d 655, 663-664 (6th Cir. 2005). It must set forth facts and a logical line of
reasoning. Id. Dr. Buchman analyzed a photograph of Robinson that was taken a few hours after the
alleged assault by Rainwater. Def. Rainwater's Mot. for Summ. J., ECF. 112-4. Dr. Buchman stated in an
affidavit that "[t]here is no suggestion or indication that the subject of the photo incurred a punch to the right
side of his face two or more hours prior to the photo being taken." Id.

Dr. Buchman's findings are compelling and Robinson presents no evidence calling them into question.
Robinson refers to "a lot of experts on the internet" who state that it is normal for bruising to not appear until
the next day for those who are African American. Pl.'s Resp. to Def. Rainwater's Mot. for Summ. J., ECF
129 at 3. For purposes of Robinson's argument, these internet sources must be considered expert
witnesses. However, these internet sources do not qualify as expert witnesses under Rule 702 of the
Federal Rules of Evidence and thus cannot be considered. Fed. R. Evid. 702; Portwood v. Montgomery
County, 2014 U.S. Dist. LEXIS 168620, 19 (M.D. Tenn. 2014) (stating that an expert opinion offered at the
summary judgment stage is held to the same standard as Rule 702 of the Federal Rules of Evidence).

Contrary to Rainwater's argument, Robinson's statement to a nurse at the MDOC facility does not prove
that the October 30, 2013 assault did not occur. Robinson told the nurse, "I was assaulted in the county jail
2 years ago and since then I have been having headaches ever since then." Def. Rainwater's Mot. for
Summ. J., ECF No. 112-8. He stated that the assault occurred two years prior, but did not mention the
alleged assault that happened a little over a month prior. Robinson has filed an affidavit clarifying that in the
statement he was referring to the first assault. His statement to the nurse cannot be construed as
definitively excluding the possibility that subsequent assaults occurred. Though a party "may not create a
factual issue by filing an affidavit, after a motion for summary judgment has been made," this is only
applicable when the affidavit contradicts the party's earlier deposition testimony. Reid v. Sears, Roebuck &
Co., 790 F.2d 453, 460 (6th Cir. 1986). In a deposition, Robinson stated that he was truthful with the MDOC
staff, which would presumably include his statement to the nurse. However, Robinson's subsequent
affidavit does not contradict his prior statement to the nurse. Rather, the affidavit clarifies the prior
statement.

Regardless of the meaning of Robinson's statement to the nurse, Rainwater has presented sufficient
evidence to succeed on his motion for summary judgment. Robinson has not demonstrated that a material
issue of fact exists for his claims. Rainwater's motion for summary judgment will be granted.


C.

Defendant Parks moves for summary judgment on the grounds that Robinson's suit is timebarred since
none of the alleged misconduct by Parks occurred within the three year statute of limitations. Def. Parks'
Mot. for Summ. J., ECF 91 at 6. In both a deposition and his response, Robinson states that Parks
participated in multiple assaults against him prior to October 26, 2013. Def. Parks' Mot. for Summ. J., ECF
91-2; Pl.'s Resp. to Def. Parks' Mot. for Summ. J. ECF 128 at 2. These incidents fall beyond the three year
statute of limitations for Section 1983 claims and well beyond the two year statute of limitations for
Michigan common law tort claims against a law enforcement officer.

Robinson alleges that regardless of this, Parks was aware of the abuse when Rainwater assaulted him on
October 30, 2013. Id. Though not articulated as such, Robinson is essentially claiming that Parks is liable
for Rainwater's assault under a theory of respondeat superior. However, a Section 1983 claim must be
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.487 Filed 12/29/20 Page 35 of 53
based on more than a theory of respondeat superior. Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999).
Instead,

      a supervisory official's failure to supervise, control or train the offending individual is not
      actionable unless the supervisor `either encouraged the specific incident of misconduct or in
      some other way directly participated in it. At a minimum a plaintiff must show that the official at
      least implicitly authorized, approved, or knowingly acquiesced in the unconstitutional conduct
      of the offending officers.'

Id. quoting Hays v. Jefferson County, Ky., 668 F.2d 869, 874 (6th Cir. 1982).

Robinson alleges that Parks failed to inform his superiors of prior assaults against Robinson and even
personally participated in some of the attacks. Pl.'s Resp. to Def. Parks' Mot. for Summ. J. ECF 128 at 2.
However, these prior incidents fall outside of the statute of limitations. It is possible that Parks could still be
found liable for encouraging, implicitly authorizing, or knowingly acquiescing to Rainwater's assault against
Robinson on October 30, 2013. However, Robinson has not presented evidence creating a material issue
of fact. He presents his allegations alone without supporting evidence as to the culpability of Parks.


D.

Robinson filed a response to Defendants' reply without first receiving leave from the Court to do so. ECF
No. 136. Under the Local Rules, the court may strike such a response. L.R. 7.1(c); L.R. Comment
("Attempts to circumvent the LR in any way may be considered an abusive practice which may result in the
motion or response being stricken as well as sanctions being imposed under LR 11.1."). Robinson is owed
some amount of leniency as a pro se plaintiff so his response will be considered. Even with Robinson's
additional arguments, Defendants' motions for summary judgment will be granted.

Robinson claims that he attempted to notify others of the abuse he received at Genesee County Jail. ECF
No. 136 at 2. He references a proceeding in criminal court in which his attorney asks for a change of venue
because Robinson fears that he will not receive a fair trial. Id., Ex. 9. Contrary to Robinson's allegations, no
mention is made of Robinson's abuse at the county jail. Id. Instead, the proceeding is only concerned with
the issue of whether Robinson will receive a fair trial in Genesee County. The change of venue request was
not presented as a solution to the alleged abuse at the jail. Id. The closest indication that the request was
due to a legitimate concern about abuse is from another court proceeding. Id., Ex. 11. Mr. Skinner,
Robinson's then attorney, stated "My expectation is — (sic) client on direct is going to testify that he was
beat up by sheriff's deputies at the jail and that's one of the reasons he filed a motion for change and
venue." This is only an expectation that Mr. Skinner is expressing. Plaintiff has presented no evidence that
on direct examination, he alleged that he was facing abuse at the jail. Even if he were to present such
evidence, the related claims would be time-barred.

Robinson presents excerpts of depositions from various individuals stating that they witnessed deputies
abusing Robinson. Id., Exs. 2, 6, 10, and 15. None of the witnesses claim to have seen Defendant
Rainwater attack Robinson on October 30, 2013. Instead, they all speak of isolated incidents that occurred
prior to this time. As discussed above, the statute of limitations has passed for any prior incidents and any
associated claims are time-barred.


E.
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.488 Filed 12/29/20 Page 36 of 53
In Robinson's response to Defendants' Motion to Strike, Robinson stipulated to dismissal of his conspiracy
claim. Pl.'s Resp. to Defs.' Mot. to Strike, ECF 59 at 1. For this reason, the conspiracy claim will not be
considered.

Defendants have provided sufficient evidence to succeed in their motions for summary judgment. For this
reason, the veracity of Edward Burley's testimony will not be considered.


IV.

Accordingly, it is ORDERED that Defendants' motions for summary judgment, ECF Nos. 91, 112, and 113,
are GRANTED.

It is further ORDERED that Defendant Genesee County's motion to preclude testimony, ECF No. 104, is
DENIED as moot.

It is further ORDERED that Robinson's motion for reconsideration of appointment of counsel, ECF No. 135,
is DENIED.

It is further ORDERED that Counts One, Two, Three, and Four of Plaintiff Robinson's second amended
complaint, ECF No. 56, is DISMISSED.

[1] There is some discrepancy in the record as to the date of this last assault. In his second amended complaint, Robinson claims that it
occurred on October 28, 2013. Am. Compl., ECF No. 56. at 12. However, in one of Robinson's depositions, he claims that it occurred
October 30, 2013. Def Genesee County's Mot. for Summ. J., ECF 113.3 at 271-272. Robinson seemingly adopts October 30, 2013 as
the date of the incident in his later responses to Defendants' motions for summary judgment. Resp. to Def. Rainwater's Mot. for Summ.
J., ECF 129 at 1; Resp. to Def. Genesee County's Mot. for Summ. J., ECF 130 at 4. The Court will consider October 30, 2013 the date of
the incident since Robinson adopts this date in his deposition and later filings and neither party disputes the discrepancy.

[2] In its motion for summary judgment, Genesee County cites to Mich. Comp. Laws §600.5805(7). However, this subsection makes no
mention of law enforcement officers or sheriffs. Instead, this language is found in Mich. Comp. Laws §600.5805(9).



                         Save trees - read court opinions online on Google Scholar.
    Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.489 Filed 12/29/20 Page 37 of 53
Exhibit 2
                          PROGRESSIVE MARATHON INSURANCE, Plaintiff,
                                             v.
                        BLUE CROSS BLUE SHIELD OF MICHIGAN, Defendant.

                                                  Case No. 16-10559.

                          United States District Court, E.D. Michigan, Southern Division.

                                                  November 22, 2016.

     Progressive Marathon Insurance Company, Plaintiff, represented by Daniel E. Best, Weltman, Weinberg.

     Progressive Marathon Insurance Company, Plaintiff, represented by Tiffani Williams, Christopher Trainor
     and Associates.

     Blue Cross Blue Shield of Michigan, Defendant, represented by Jesse A. Zapczynski, Blue Cross Blue
     Shield of Michigan.


     OPINION AND ORDER DISMISSING PLAINTIFF'S CLAIMS
     WITHOUT PREJUDICE [11]

     NANCY G. EDMUNDS, District Judge.

     Defendant moves under Federal Rule of Civil Procedure 12(b)(6) to dismiss Plaintiff's claims with prejudice.
     Defendant argues that Plaintiff has not established standing to bring this lawsuit, which is an ERISA
     enforcement action. For the reasons stated below, the Court GRANTS Defendant's motion to dismiss
     Plaintiff's claims but does so WITHOUT PREJUDICE.


     I. Background

     According to the Complaint, Thomas Prokuda sustained injuries in an automobile accident, and Plaintiff,
     Prokuda's no-fault automobile insurer, paid his medical bills. (Dkt. 1-1.) Plaintiff then brought an action in
     state court seeking reimbursement from Defendant, the administrator of Prokuda's employer-sponsored
     health plan. (Id.) Plaintiff asserted two claims against Defendant: (1) recoupment under Michigan state law;
     and (2) unjust enrichment. (Id.)

     Both of Plaintiff's claims require determining whether Prokuda is entitled to benefits under Defendant's plan.
     (See id.) That plan is an Employee Retirement Income Security Act (ERISA) Plan (Dkt. 11-1), so Defendant
     properly removed the case to this Court. (See Dkt. 4-7.) Defendant now moves to dismiss Plaintiff's
     Complaint on the ground that Plaintiff has not established standing to pursue ERISA claims.


     II. Standard

     When facing a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court construes the complaint in the
     light most favorable to the non-moving party and accepts all factual allegations as true. Bell Atl. Corp. v.
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.490 Filed 12/29/20 Page 38 of 53
Twombly, 550 U.S. 544 (2007). The non-moving party will overcome the motion to dismiss only if its
complaint contains sufficient factual allegations to "state a claim to relief that is plausible on its face." Id. In
deciding the motion, the Court may only consider the facts alleged in the pleadings, documents attached as
exhibits or incorporated by reference in the pleadings, and matters of which the Court may take judicial
notice. Currier v. First Resolution Inv. Corp., 762 F.3d 529, 533 (6th Cir. 2014).


III. Analysis

Defendant argues that Plaintiff cannot state a claim for relief because it has not established standing to
pursue ERISA claims. The Court agrees. Only the following parties may bring an ERISA claim for benefits:
participants, beneficiaries, assignees, and possibly contractual subrogees.[1] Farm Bureau Gen. Ins. Co. of
Mich. v. Blue Cross Blue Shield of Mich., 2016 WL 3924243, at *3 (6th Cir. July 21, 2016) (internal citations
omitted). Plaintiff's Complaint does not allege that Plaintiff falls within any of these categories. Therefore,
Plaintiff has not established standing to pursue these claims.

Furthermore, even if Plaintiff had alleged standing, Plaintiff has not satisfied ERISA's requirement of
administrative exhaustion. In the Sixth Circuit, "it is well settled that ERISA plan beneficiaries must exhaust
administrative remedies prior to bringing a suit for recovery on an individual claim." Hill v. Blue Cross and
Blue Shield of Mich., 409 F.3d 710, 717 (6th Cir. 2005) (internal citations omitted). And the administrative
exhaustion requirement extends to assignees of participants and beneficiaries. Prudential Property and
Cas. Ins. v. Delfield Co. Group Health Plan, 187 F.3d 637 (Table), 1999 WL 617992, at *3 (6th Cir. 1999).
However, an exception to the requirement applies "when the remedy obtainable through administrative
remedies would be inadequate or the denial of the beneficiary's claim is so certain as to make exhaustion
futile." Hill, 409 F.3d at 719 (internal citations omitted).

The ERISA plan at issue creates an administrative scheme for resolving disputes (see Dkt. 11-1, at 92-93),
but Plaintiff has failed to allege either that it exhausted administrative remedies or that resort to
administrative procedures would be futile. The Complaint alleges only: "As a result of Progressive's
payment in the amount of $33,862.31, Progressive accrued a right of recoupment against this Defendant.
Defendant was put on notice of the accident and Progressive's demand for recoupment has been refused
by the Defendant." (Dkt. 1-1, at 4-5.) Therefore, Plaintiff's failure to allege either administrative exhaustion
or futility provides another ground for dismissing the Complaint.


IV. Conclusion

For the foregoing reasons, Defendant's motion to dismiss is GRANTED, but Plaintiff's claims are dismissed
WITHOUT PREJUDICE.

SO ORDERED.

[1] The language quoted in Plaintiff's brief to support the argument that Plaintiff gained standing by paying Prokuda's medical bills does
not stand for the proposition Plaintiff suggests. (See Dkt. 13, at 3.) Plaintiff implies that the quote reflects part of the Sixth Circuit's
holding in Farm Bureau Gen. Ins. Co. of Mich. v. Blue Cross Blue Shield of Mich., 2016 WL 3924243 (6th Cir. 2016). However, the
quoted statement was only summarizing the lower court's analysis. See Farm Bureau Gen. Ins. Co. of Mich., 2016 WL 3924243, at *5
("The [district] court assumed that if Farm Bureau had paid for Van Camp's medical bills, Farm Bureau could then bring a claim under
[ERISA].") (emphasis in original). Therefore, the Court believes Plaintiff has either misstated or misapprehended the law.
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.491 Filed 12/29/20 Page 39 of 53
                Save trees - read court opinions online on Google Scholar.
Exhibit 1
    Case 2:20-cv-12145-SJM-APP               ECF No. 20, PageID.492 Filed 12/29/20 Page 40 of 53


                                     EDWARD J. HOLLAND, JR., Plaintiff,
                                                    v.
                                   UNITED STATES OF AMERICA, Defendant.

                                                     Case No. 17-13926.

                            United States District Court, E.D. Michigan, Southern Division.

                                                        March 7, 2019.

       Edward Holland, Jr, Plaintiff, represented by Neal Nusholtz.

       United States of America, Defendant, represented by Edward J. Murphy, U.S. Department of Justice Tax
       Division.


       OPINION AND ORDER REGARDING DEFENDANT'S MOTION TO
       DISMISS AND PLAINTIFF'S MOTION TO AMEND COMPLAINT

       MARIANNE O. BATTANI, District Judge.


       I. INTRODUCTION

       In a prior suit commenced in this Court by the United States of America, it was determined that Edward J.
       Holland, Jr. ("Holland") had incurred nearly $20 million in federal income tax liability over several tax years
       spanning from 1991 to 2012. See United States v. Holland, Case No. 13-10082, Dkt. 318-1, Stipulation for
       Agreed Judgment of Tax Liability. In an effort to collect this tax liability, the Internal Revenue Service ("IRS")
       issued a levy to the Social Security Administration ("SSA") in 2012, and since that time, the IRS has
       received one hundred percent of Holland's monthly social security benefits and applied these payments
       toward his tax debts.

       Plaintiff Holland brought the present suit on December 6, 2017, seeking an order that would preclude the
       Defendant United States of America from taking more than 15 percent of his monthly social security
       benefits going forward. In support of this requested relief, Holland characterizes the IRS's levy on his social
       security benefits as a "continuing" levy that is subject to the 15-percent limit set forth in 26 U.S.C. § 6331(h)
       (1). Defendant, in contrast, argues that the 2012 levy issued by the IRS to the SSA is a one-time levy
       authorized under 26 U.S.C. § 6331(a) that is not subject to a 15-percent limit.

       Through a motion filed on February 6, 2018, Defendant seeks the dismissal of this action as barred by the
       federal Anti-Injunction Act ("AIA"), 26 U.S.C. § 7421(a). The AIA prohibits suits "for the purpose of
       restraining the assessment or collection of any tax," 26 U.S.C. § 7421(a), subject to certain statutory and
       judicially recognized exceptions, and Defendant contends that no such exception applies here. In response,
       Holland appeals to each of the two judicially recognized exceptions to the AIA, under which a tax collection
       effort may be enjoined if (i) it is clear that the Government cannot prevail on the merits of its tax collection
       effort, or (ii) Congress has not provided the plaintiff an alternative avenue for challenging the validity of a
       tax.
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.493 Filed 12/29/20 Page 41 of 53
On April 12, 2018, the Court heard oral argument on Defendant's motion to dismiss. At the conclusion of
this hearing, counsel for the parties requested that the Court hold its ruling in abeyance while the parties
sought to resolve this and related litigation, but there is no indication that these settlement efforts have
succeeded. Rather, in a motion filed on November 21, 2018, Holland seeks leave to amend his complaint in
order to address certain of the challenges raised in Defendant's motion.[1]

The Court now is prepared to rule on the parties' motions. For the reasons set forth below, the Court
GRANTS Defendant's motion to dismiss and DENIES Plaintiff's motion for leave to amend his complaint.


II. FACTUAL AND PROCEDURAL BACKGROUND

Although Plaintiff Edward J. Holland, Jr. ("Holland") has a lengthy history of alleged failures to meet his
federal tax obligations, the pertinent facts bearing upon the present motions are straightforward and largely
undisputed. As both parties agree — and, in fact, have stipulated in a related case pending before this
Court — Holland owes nearly $20 million in federal tax liabilities, and he states in his complaint that he is
not presently seeking "a refund of taxes collected or . . . damages for taxes erroneously collected." (Dkt. 1,
Mandamus Petition at ¶ 1.)[2] Instead, he seeks to enjoin the Defendant United States of America from
continuing to employ one particular means of collecting his outstanding tax liabilities — namely, through a
levy of one hundred percent of Holland's monthly social security benefits.

According to Holland's complaint, this challenged collection effort began in 2012, when the Internal
Revenue Service ("IRS") issued a levy to the Social Security Administration ("SSA") calling for the full
amount of Holland's monthly social security benefits to be applied toward his federal tax liabilities. Holland
alleges that this levy has caused an economic hardship and left him "penniless," given that he is 78 years
old and his social security benefits are his only source of income. (Id. at ¶ 2(a).) Nonetheless, Defendant
has declined to release the levy on Holland's social security benefits, nor has it offered Holland a payment
plan that would allow him to retain a portion of these benefits.

Accordingly, Holland brought this action — styled as a petition for a writ of mandamus — on December 6,
2017, seeking to limit Defendant's collection effort to no more than 15 percent of his monthly social security
benefits. In support of this proposed 15-percent limit, Holland points to a provision in the Internal Revenue
Code that authorizes "[c]ontinuing lev[ies]" on certain "specified payments" of "up to 15 percent" of the
payment. 26 U.S.C. § 6331(h)(1). Through its present motion, however, Defendant argues that this case
must be dismissed as an attempt to enjoin the collection of taxes in violation of the Anti-Injunction Act
("AIA"), 26 U.S.C. § 7421(a).

In the wake of an April 12, 2018 hearing on Defendant's motion to dismiss, Holland has sought to amend
his complaint in order to address two alleged deficiencies that Defendant identified in its motion. First,
Holland proposes to name the Acting Commissioner of Social Security as an additional defendant in this
action, in light of Defendant's contention that the mandamus relief sought in Holland's initial complaint is
available only against federal officers, and not the United States itself. Next, to the extent that Defendant
argues that Holland's initial complaint is subject to dismissal due to the availability of an alternative remedy
— namely, a claim for damages under 26 U.S.C. § 7433(a) — that precludes mandamus relief and defeats
a possible exception to the AIA, Holland requests leave to assert such a claim in his amended complaint.


III. STANDARD OF REVIEW
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.494 Filed 12/29/20 Page 42 of 53
A. Defendant's Motion to Dismiss

Through its present motion, Defendant seeks the dismissal of this action under either Fed. R. Civ. P. 12(b)
(1) or Fed. R. Civ. P. 12(b)(6). In support of its appeal to Rule 12(b)(1), Defendant points to language in
Supreme Court and Sixth Circuit decisions indicating that the AIA erects a jurisdictional bar to actions to
enjoin the collection of taxes. See Enochs v. Williams Packing & Navigation Co., 370 U.S. 1, 5, 82 S. Ct.
1125, 1128 (1962) (explaining that the AIA operates to "withdraw jurisdiction from the state and federal
courts to entertain suits seeking injunctions prohibiting the collection of federal taxes"); RYO Machine, LLC
v. United States Department of Treasury, 696 F.3d 467, 470 (6th Cir. 2012) (characterizing the AIA as
depriving the courts of "jurisdiction over a suit to preemptively challenge a tax"). On the other hand, the
Sixth Circuit has more recently recognized a "growing debate" as to whether the prohibition set forth in the
AIA is truly jurisdictional in nature, or whether a challenge based on this statute instead should be raised in
a Rule 12(b)(6) motion. Morris v. United States, No. 12-4532, 540 F. App'x 477, 479-80 (6th Cir. Aug. 23,
2013).

In any event, Defendant correctly observes that regardless of the jurisdictional nature of the AIA's
prohibition, the analysis of the present motion would be the same. In addressing a motion brought under
Fed. R. Civ. P. 12(b)(1) that mounts a facial challenge to the existence of subject matter jurisdiction, the
Court "takes the allegations in the complaint as true," inquiring whether these allegations establish a basis
for the exercise of subject matter jurisdiction. Gentek Building Products, Inc. v. Steel Peel Litigation Trust,
491 F.3d 320, 330 (6th Cir. 2007).[3] Yet, "conclusory allegations or legal conclusions masquerading as
factual conclusions will not suffice" to withstand a properly supported Rule 12(b)(1) motion to dismiss.
O'Bryan v. Holy See, 556 F.3d 361, 376 (6th Cir. 2009) (internal quotation marks and citation omitted).

Similarly, if Defendant's motion is treated as brought under Rule 12(b)(6), the Court must construe the
complaint in a light most favorable to Holland and accept all well-pleaded factual allegations as true, see
League of United Latin American Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007), and then must
ask whether these facts "state a claim to relief that is plausible on its face," Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007). As the Supreme Court has emphasized, however, "the
tenet that a court must accept as true all of the allegations contained in a complaint is inapplicable to legal
conclusions." Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009). Moreover, "[w]hile a
complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a
plaintiff's obligation to provide the grounds of his entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do." Twombly, 550 U.S.
at 555, 127 S. Ct. at 1964-65 (internal quotation marks, alteration, and citations omitted). Rather, to
withstand a motion to dismiss, the complaint's factual allegations, accepted as true, "must be enough to
raise a right to relief above the speculative level," and to "state a claim to relief that is plausible on its face."
Twombly, 550 U.S. at 555, 570, 127 S. Ct. at 1965, 1974.


B. Holland's Motion for Leave to Amend His Complaint

In the second of the two pending motions in this case, Plaintiff Holland seeks leave of the Court to amend
his complaint.[4] Under the Federal Rule governing this motion, the Court is directed to "freely give leave
when justice so requires." Fed. R. Civ. P. 15(a)(2). Nonetheless, the Court "need not grant leave to amend .
. . where amendment would be futile." Miller v. Calhoun County, 408 F.3d 803, 817 (6th Cir. 2005) (internal
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.495 Filed 12/29/20 Page 43 of 53
quotation marks and citation omitted). "Amendment of a complaint is futile when the proposed amendment
would not permit the complaint to survive a motion to dismiss." Miller, 408 F.3d at 817.


IV. ANALYSIS

A. Holland Has Not Established an Exception to the Anti-
Injunction Act That Would Permit Him to Pursue His Claim for
Mandamus Relief.

1. Applicable Law

In seeking the dismissal of Holland's claim for mandamus relief, Defendant appeals principally to the
federal Anti-Injunction Act ("AIA"), 26 U.S.C. § 7421(a). This statute generally prohibits any "suit for the
purpose of restraining the assessment or collection of any tax," 26 U.S.C. § 7421(a), subject to certain
specified exceptions. The Supreme Court has explained that "[t]he manifest purpose of § 7421(a) is to
permit the United States to assess and collect taxes alleged to be due without judicial intervention, and to
require that the legal right to the disputed sums be determined in a suit for refund." Enochs, 370 U.S. at 7,
82 S. Ct. at 1129. Similarly, the Sixth Circuit has observed that "[t]he AIA has been interpreted broadly to
encompass almost all premature interference with the assessment or collection of any federal tax." RYO
Machine, 696 F.3d at 471.

Although the AIA itself specifies certain exceptions to its general rule, the parties agree that these statutory
exceptions do not apply here. Instead, Holland seeks to invoke each of the two judicially recognized
exceptions to the AIA's usual prohibition against suits to restrain the collection of taxes. First, in Enochs,
370 U.S. at 7, 82 S. Ct. at 1129, the Supreme Court held that "if it is clear that under no circumstances
could the Government ultimately prevail" in its tax collection effort, "the central purpose of the [AIA] is
inapplicable and . . . the attempted collection may be enjoined if equity jurisdiction otherwise exists." The
Court explained that "the question of whether the Government has a chance of ultimately prevailing is to be
determined on the basis of the information available to it at the time of the suit," and that "[o]nly if it is then
apparent that, under the most liberal view of the law and the facts, the United States cannot establish its
claim, may the suit for an injunction be maintained." Enochs, 370 U.S. at 7, 82 S. Ct. at 1129. More
recently, the Court has described this exception to the AIA as available only when the challenged collection
effort "is plainly without a legal basis," such that the plaintiff can show a "certainty of success on the merits."
Bob Jones University v. Simon, 416 U.S. 725, 737, 745, 94 S. Ct. 2038, 2046, 2050 (1974); see also RYO
Machine, 696 F.3d at 473 (holding that this exception was not applicable because the challenged
government ruling rested on an "interpretation of the [Internal Revenue] Code [that] is plausible on its
face"); Tatar v. Mayer, No. 12-14814, 2013 WL 4777143, at *2 (E.D. Mich. Aug. 6, 2013) (finding that the
plaintiff could not invoke this exception where "the United States has offered a viable basis for the
challenged conduct").

Next, the Supreme Court has found that "Congress did not intend the [AIA] to apply to actions brought by
aggrieved parties for whom it has not provided an alternative remedy." South Carolina v. Regan, 465 U.S.
367, 378, 104 S. Ct. 1107, 1114 (1984) (footnote omitted). The Sixth Circuit has emphasized that "this
exception is very narrow," RYO Machine, 696 F.3d at 472, and has suggested in one case that it applies
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.496 Filed 12/29/20 Page 44 of 53
only "where Congress has provided no alternative method of challenging the constitutionality of a federal
tax," Dominion National Bank v. Olsen, 771 F.2d 108, 116 (6th Cir. 1985). Similarly, another court has
reasoned that this exception should be construed "very narrowly," in light of the "sympathetic, almost
unique, facts" addressed by the Supreme Court in Regan. Judicial Watch, Inc. v. Rossotti, 317 F.3d 401,
408 n.3 (4th Cir. 2003). Moreover, the Supreme Court has explained that "[a] taxpayer cannot render an
available review procedure an inadequate remedy at law by voluntarily forgoing it," Alexander v. Americans
United Inc., 416 U.S. 752, 762 n.13, 94 S. Ct. 2053, 2059 n.13 (1974), and the court in Judicial Watch
likewise has observed that "the basis of the Regan exception is not whether a plaintiff has access to a legal
remedy for the precise harm that it has allegedly suffered, but whether the plaintiff has any access at all to
judicial review," Judicial Watch, 317 F.3d at 408.


2. The Availability of the Enochs Exception

Returning to the present case, Defendant maintains that the AIA, by its plain language, operates to bar this
suit, and that Holland cannot establish any exception to the statute that would allow this action to go
forward. Before addressing this question, the Court notes that the parties agree on two threshold issues.
First, Holland evidently does not challenge Defendant's assertion that he brought this action "for the
purpose of restraining the assessment or collection of any tax" within the meaning of the AIA,
notwithstanding Holland's election to caption his initial pleading as a petition for mandamus relief. See
Dickens v. United States, 671 F.2d 969, 972 (6th Cir. 1982) (affirming the district court's dismissal of an
action as barred by the AIA, despite the plaintiffs' "characteriz[ation] [of] their suit as a mandamus action"
and their "request for a declaratory judgment"). Next, Holland does not seek to invoke any of the exceptions
set forth in the text of the AIA itself, but instead relies solely on the two judicially recognized exceptions to
this statute.

As already explained, the Supreme Court recognized the first of these two exceptions in Enochs, 370 U.S.
at 7, 82 S. Ct. at 1129, holding that the AIA does not bar a suit to enjoin the collection or assessment of
federal taxes "if it is clear that under no circumstances could the Government ultimately prevail," and "if
equity jurisdiction otherwise exists" over the suit. Again, this exception is available only where the
challenged collection effort "is plainly without a legal basis," such that the plaintiff can show a "certainty of
success on the merits." Bob Jones University, 416 U.S. at 737, 745, 94 S. Ct. at 2046, 2050. In addition,
Holland must establish that "equity jurisdiction otherwise exists" over this suit, Enochs, 370 U.S. at 7, 82 S.
Ct. at 1129 — that is, that he "has no adequate remedy at law," Dickens, 671 F.2d at 971, and thus faces
"irreparable harm" in the absence of injunctive relief, Dominion National Bank, 771 F.2d at 116.

In debating the strength of their respective positions on the merits, the parties focus upon the distinction in
the Internal Revenue Code between one-time and continuing levies on a taxpayer's property or rights to
property. As one court has explained in a case where, as here, the IRS issued a levy on the plaintiff's
monthly social security benefits:

      A levy is an administrative order from the IRS seizing property belonging to a taxpayer in
      payment of an outstanding tax liability. [26 U.S.C.] § 6331(a). Individual income, including
      social security benefits, is partially exempt from levy under [26 U.S.C.] § 6334 in an amount
      equal to the sum of the taxpayer's standard deduction and personal exemptions. . . .

      An IRS levy is generally a one-time occurrence rather than a continuing event, seizing
      property in existence at the time the levy is served. [26 U.S.C.] §§ 6331(a) and (b). However, a
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.497 Filed 12/29/20 Page 45 of 53
      one-time levy may seize a future stream of payments if the taxpayer's right to the payments is
      fixed and determinable without any requirement for the provision of future services.
      Alternatively, where these requirements may not be satisfied, a levy on salary or wages
      payable to or received by a taxpayer can also be continuous from the date the levy is first
      made until the levy is released pursuant to [26 U.S.C.] § 6331(e). Further provisions establish
      that this type of continuing levy on specified payments (which can also include the social
      security payments at issue here) is subject to a 15% cap. [26 U.S.C.] §§ 6331(h)(1) and (2).

Bowers v. United States, 860 F. Supp.2d 921, 922-23 (C.D. Ill.) (citations omitted), aff'd, 498 F. App'x 623
(7th Cir. Dec. 20, 2012); see also Hines v. United States, 658 F. Supp.2d 139, 145-46 (D.D.C. 2009)
(distinguishing between one-time levies under 26 U.S.C. § 6331(a) and continuing levies under §§ 6331(e)
and (h), with the latter "attach[ing] to new property rights as they arise but . . . limited to fifteen percent of
any specified payment"). In Defendant's view, when the IRS issued a levy to the SSA in 2012 in an effort to
collect Holland's tax liabilities, it did so under § 6331(a), and this one-time levy arising from Holland's
purportedly fixed and determinable right to social security payments for as long as he lives is not subject to
the 15-percent cap set forth in § 6331(h)(1). Holland, in contrast, contends that he has no vested right to
future social security payments, and that his social security benefits instead are properly characterized as
"a series of distinct separate payments, each of which is contingent upon the recipient surviving the
preceding month." (Dkt. 10, Plaintiff's Response Br. at 14.) It follows, according to Holland, that a one-time
levy cannot attach to social security payments beyond the month in which the levy is issued, and that the
IRS must therefore proceed via continuing levies that are subject to § 6331(h)'s 15-percent cap.

As Defendant correctly observes, the pertinent case law overwhelmingly favors its position over Holland's.
In Hines, 658 F. Supp.2d at 141, 145, for instance, the plaintiff brought suit against the United States "on
the ground that levies attached by the Internal Revenue Service to his retirement benefits and other
property were unlawful," and he argued more specifically that "the levy on his social security retirement
benefits was illegal because it violated the fifteen percent cap on `continuous' levies imposed by 26 U.S.C.
§ 6331(h)." The court recognized that the plaintiff's social security payments could have been reached
through continuing levies that would be subject to the 15-percent limit, but it found that the one-time levy
issued by the IRS was not subject to this cap:

      The United States argues that because the IRS levied plaintiff's Social Security benefit
      payments, to which plaintiff had an existing right at the time the levy attached, the levy was
      appropriate under Section 6331(a), irrespective of the limitations of Section 6331(h). Plaintiff's
      right to receive periodic payments for his Social Security retirement benefits was a vested
      interest. The amount of benefits are calculable — they are based on earnings averaged over
      plaintiff's lifetime and determinable based upon a complex formula. The Social Security
      Administration's ongoing payment of a specific amount of retirement benefits to plaintiff every
      month therefore was an "obligation[] existing at the time" the levies attached under 26 U.S.C. §
      6331(b). The levy appropriately could have been issued under Section 6331(a), and therefore
      was not limited by the fifteen percent cap.

      As the United States points out, the permissive language of the statute gives the Secretary
      discretion to approve levies under Section 6331(h) rather than under Section 6331(a), but
      Section 6331(h) does not require the Secretary to attach a continuous levy even where the
      type of property might be eligible for one. There is no evidence that the levies imposed on
      plaintiff's social security retirement benefits were issued under Section 6331(h) rather than
      under Section 6331(a), and no construction of the statutes that requires that they have been.
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.498 Filed 12/29/20 Page 46 of 53
      The United States has shown that the levies were not continuous levies, because the Social
      Security Administration was already obligated to make the periodic payments. . . . The levies
      were not unlawful.

Hines, 658 F. Supp.2d at 146-47 (citations omitted) (emphasis in original).

Hines is not alone in this conclusion. In Bowers, the court likewise determined that the plaintiff's "social
security payments represent a present, vested right to receive such benefits in fixed monthly payments for
the rest of his life" and that "[t]he amount of [these] benefits are calculable," and it therefore held that the
IRS could seize the plaintiff's "entire stream of [social security] payments [through] a one-time levy pursuant
to §§ 6331(a)-(b)." 861 F. Supp.2d at 923 (internal quotation marks and citations omitted). And other courts
have similarly reasoned that "there is no statutory prohibition preventing the IRS from levying in excess of
15% of an individual's social security benefit payments." Enax v. Commissioner of Internal Revenue, No.
10-2652, 2011 WL 8150645, at *1 (M.D. Fla. Jan. 14, 2011);[5] see also Clift v. United States Internal
Revenue Service, No. 16-5116, 2017 WL 517123, at *2 (W.D. Wash. Feb. 8, 2017); Beam v. United States
Government, No. 07-6035, 2007 WL 1674083, at *1 (D. Or. June 6, 2007).

Holland has identified only one decision to the contrary. In Anderson v. Internal Revenue Service (In re
Anderson), 250 B.R. 707, 709-11 (Bankr. D. Mont. 2000), the IRS filed federal tax liens against a debtor's
property and issued a levy on his social security benefits before he filed for bankruptcy protection, and the
court held that the social security payments made to the debtor following his bankruptcy discharge
remained subject to the tax liens. The bankruptcy court further determined, however, that "any future levies
by the IRS on [the debtor's] social security benefits should be limited to the 15 percent limitation contained
in § 633[1](h)." Anderson, 250 B.R. at 710. In support of this conclusion, the court cited a passage from the
legislative history of the Taxpayer Relief Act of 1997 — the enactment through which § 6331(h) and its 15-
percent cap were added to the Internal Revenue Code — stating that "Social Security payments, which are
subject to levy under present law, would become subject to continuous levy," and that "this levy would
attach up to 15 percent of any specified payment due the taxpayer." Anderson, 250 B.R. at 710 (quoting
Conference Report on H.R. 2014, Taxpayer Relief Act of 1997, 143 Cong. Rec. H6409-01, 1997 WL
428059, at *468 (daily ed. July 30, 1997)); but see Enax, 2011 WL 8150645, at *1 n.3 (faulting the court in
Anderson for "providing only a limited rationale for its decision based on a single, unexplained quote within
the legislative history").

More generally, Holland challenges the notion that future payments of social security benefits can be
reached via one-time levies issued under § 6331(a). As he observes, such a one-time levy may "extend
only to property possessed and obligations existing at the time" it is issued, 26 U.S.C. § 6331(b), and the
pertinent Treasury Regulation provides that "[o]bligations exist when the liability of the obligor is fixed and
determinable although the right to receive payment thereof may be deferred until a later date," 26 C.F.R. §
301.6331-1(a)(1). In Holland's view, future social security payments are not "fixed and determinable" within
the meaning of this regulation because each such payment is "distinct" and "contingent upon the recipient
surviving" the month preceding the payment. (Plaintiff's Response Br. at 14.) He recognizes, however, that
some courts have held to the contrary. See Bowers, 861 F. Supp.2d at 923 (holding that the plaintiff's
"social security payments represent a present, vested right to receive such benefits in fixed monthly
payments for the rest of his life"); Hines, 658 F. Supp.2d at 146 (finding that the plaintiff's social security
payments were properly subject to a one-time levy under § 6331(a), where his "right to receive periodic
payments for his Social Security retirement benefits was a vested interest," and where "[t]he amount of
benefits are calculable"); O'Donnell v. United States, No. 13-1238, 2014 WL 5350448, at *3 (S.D. Ill. Oct.
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.499 Filed 12/29/20 Page 47 of 53
21, 2014) (explaining that "a levy may seize a future stream of payments to which the taxpayer has an
unqualified fixed right," and concluding that there was "nothing wrong with" the IRS's levy on the plaintiff's
"right to receive future social security or pension payments"), aff'd, 611 F. App'x 879 (7th Cir. May 26,
2015); see generally Wessel v. United States (In re Wessel), 161 B.R. 155, 159 (Bankr. D.S.C. 1993)
(rejecting the notion that "staying alive is . . . a condition precedent" to the debtor's acquisition of a property
right in an annuity, and instead concluding that "death terminates this previously created property right in
the annuity").

As Defendant observes, it is not necessary for the Court to choose a side in this debate. Rather, as the
Supreme Court has emphasized, the AIA exception recognized in Enochs is unavailable if the parties'
respective positions "are sufficiently debatable to foreclose any notion that under no circumstances could
the Government ultimately prevail." Bob Jones University, 416 U.S. at 749, 94 S. Ct. at 2052 (internal
quotation marks and citations omitted). Accordingly, just as the Seventh Circuit concluded in Bowers, 498 F.
App'x at 627, Holland cannot establish that his success here is "certain" and that the Government cannot
hope to prevail, in light of the several other district courts that have "already ruled that the 15% cap of §
6331(h) does not diminish the IRS's power to levy 100% of assets under § 6331(a)." The very fact that
courts disagree on the applicability of § 6331(h)'s 15-percent limit to levies on social security benefits —
with, as noted, a substantial majority of courts concluding that such levies are not subject to the cap —
precludes Holland from demonstrating a certainty of success on the merits of his challenge to the IRS's levy
on the full amount of his social security benefits.

Even if Holland could show that he was certain to prevail on this claim, he would have to establish in
addition that he "has no adequate remedy at law," Dickens, 671 F.2d at 971, and thus would suffer
"irreparable harm" in the absence of injunctive relief, Dominion National Bank, 771 F.2d at 116. In
Defendant's view, Holland cannot make this showing because his alleged injury — the deprivation of his
social security benefits — is redressable through money damages, and hence is not irreparable. See
Basicomputer Corp. v. Scott, 973 F.2d 507, 511 (6th Cir. 1992) ("[A] plaintiff's harm is not irreparable if it is
fully compensable by money damages.").

Indeed, Defendant points out that the Internal Revenue Code expressly authorizes the filing of a "civil
action for damages" to challenge an allegedly unlawful collection effort. 26 U.S.C. § 7433(a).[6] Although
Defendant opines that any such suit for damages arising from the 2012 levy on Holland's social security
benefits might well be time-barred, and might also be vulnerable to challenge on other grounds such as
lack of administrative exhaustion, the Supreme Court has emphasized that "[a] taxpayer cannot render an
available review procedure an inadequate remedy at law by voluntarily forgoing it." Alexander, 416 U.S. at
762 n.13, 94 S. Ct. at 2059 n.13. Moreover, to the extent that Holland suggests that a suit for damages
would be futile because any money judgment he obtained "would be seized" to offset his sizable tax debts,
(Plaintiff's Response Br. at 4), Defendant acknowledges in response that this is "probably true," but it
reasons that Holland's success in such a suit undoubtedly would cause the IRS to "stop[] levying more than
15% of his social security, making a formal injunction unnecessary," (Dkt. 11, Defendant's Reply Br. at 5).

In light of this adequate remedy at law — regardless of whether it might be available under the particular
circumstances presented here — Holland has not shown that he will suffer irreparable harm in the absence
of injunctive relief. Because he likewise has failed to establish a "certainty of success on the merits" of his
claim for mandamus relief, Bob Jones University, 416 U.S. at 737, 94 S. Ct. at 2046, the AIA exception
recognized in Enoch is not available here.
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.500 Filed 12/29/20 Page 48 of 53
3. The Availability of the Regan Exception

The second of the judicially recognized exceptions to the AIA was articulated by the Supreme Court in
South Carolina v. Regan, 465 U.S. 367, 104 S. Ct. 1107 (1984). Specifically, the Court held in that case that
"Congress did not intend the [AIA] to apply to actions brought by aggrieved parties for whom it has not
provided an alternative remedy." Regan, 465 U.S. at 378, 104 S. Ct. at 1114 (footnote omitted). As noted
earlier, one court has observed that "the basis of the Regan exception is not whether a plaintiff has access
to a legal remedy for the precise harm that it has allegedly suffered, but whether the plaintiff has any
access at all to judicial review." Judicial Watch, 317 F.3d at 408 (emphasis in original).

For largely the same reasons already discussed, Holland cannot invoke this exception here. As observed
earlier, Congress has provided an avenue through which Holland may challenge the allegedly unlawful levy
on one hundred percent of his social security benefits — namely, an action for damages under 26 U.S.C. §
7433(a). Indeed, the plaintiff in Hines, supra, invoked precisely this mechanism for challenging the IRS's
allegedly unauthorized levy of more than 15 percent of his social security benefits, and by doing so, he
avoided the potential bar of the AIA and secured a ruling (albeit unfavorable) on the merits. See Hines, 658
F. Supp.2d at 143, 145-47. This same avenue is available to Holland to seek judicial review of the allegedly
unlawful seizure of the entirety of his social security benefits — as he evidently recognizes, having
requested leave to amend his complaint in order to assert a claim under § 7433(a).

To be sure, Holland questions the adequacy of this remedy, given that he "owes the government $19
million" and any money judgment he obtains would likely be seized by the Government to offset his tax
obligations. (Plaintiff's Response Br. at 4.) As already explained, however, the Regan exception applies
only where the aggrieved party has no "alternative legal avenue by which to contest the legality of a
particular tax." Regan, 465 U.S. at 373, 104 S. Ct. at 1111. Accordingly, so long as Congress has granted
access to judicial review, it does not matter whether Holland also "has access to a legal remedy for the
precise harm that [he] has allegedly suffered." Judicial Watch, 317 F.3d at 408. In addition, Defendant notes
that a ruling in Holland's favor as to the legality of the IRS's levy would likely lead this agency to abandon a
collection effort that had been deemed unlawful, and to instead limit its levy going forward to 15 percent of
Holland's social security benefits.

Consequently, because Congress has provided an alternative remedy in the form of a suit for damages,
Holland cannot invoke the Regan exception to the AIA. Moreover, to the extent that the adequacy of this
alternative remedy is a relevant consideration, Holland cannot show that a suit for damages is so patently
inadequate as a means of securing judicial review as to be tantamount to no remedy at all. It follows that
Holland's claim for mandamus relief is barred by the AIA, where he has not shown that any statutory or
judicially recognized exception to the Act is applicable here.


B. Holland's Proposed Amendments to His Complaint Would Be
Futile.

In his initial complaint, Holland sought only mandamus relief — specifically, an order prohibiting Defendant
from levying on more than 15 percent of his monthly social security benefits. In light of the Court's
determination that this claim for mandamus relief runs afoul of the AIA, this suit is subject to dismissal
unless Holland is able to identify an alternative, viable theory of recovery that does not implicate the AIA.
Through his recent motion, Holland contends that he has identified such a theory of recovery — namely, a
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.501 Filed 12/29/20 Page 49 of 53
claim for damages under 26 U.S.C. § 7433(a) — and he seeks leave of the Court to file an amended
complaint in which he asserts such a claim, and also names the Acting Commissioner of Social Security as
an additional defendant. In response, Defendant argues that Holland's proposed amendments to his
complaint would be futile, where the resulting amended pleading would be unable to withstand dismissal
under Rule 12(b)(6). As discussed below, the Court agrees.

As observed earlier, although leave to amend a complaint should be "freely" granted, Fed. R. Civ. P. 15(a)
(2), the Court "need not grant leave to amend . . . where amendment would be futile." Miller, 408 F.3d at
817 (internal quotation marks and citation omitted). In this case, one of the two amendments sought by
Holland is readily characterized as futile. Specifically, as support for his request to name the Acting
Commissioner of Social Security as an additional defendant, Holland points to Defendant's argument in its
motion to dismiss that mandamus relief cannot be awarded against the United States, but only against a
federal officer or employee. See 28 U.S.C. § 1361 (authorizing an "action in the nature of mandamus to
compel an officer or employee of the United States or any agency thereof to perform a duty owed to the
plaintiff"). Although naming an individual federal officer as a defendant might cure this apparent deficiency
in Holland's initial complaint, it would do nothing to address, much less overcome, the separate and
independent ground for dismissal of Holland's claim for mandamus relief — namely, that this claim runs
afoul of the AIA.

This leaves only Holland's request for leave to assert a claim for damages under 26 U.S.C. § 7433(a). As
noted earlier, Defendant cited the availability of a damages remedy under § 7433(a) as foreclosing
Holland's appeals to either of the judicially recognized exceptions to the AIA, but it questioned whether
Holland could prevail on such a claim, in light of his apparent failure to exhaust his administrative remedies
or bring this claim within the applicable two-year period of limitation. Although Holland evidently has cured
the first of these alleged deficiencies by submitting an administrative claim to the IRS, Defendant continues
to maintain that any claim Holland might pursue under § 7433(a) would be time-barred. It follows, in
Defendant's view, that Holland's proposed amendment of his complaint to assert a § 7433(a) claim for
damages should be denied as futile.

As noted, a claim for damages under § 7433(a) "may be brought only within 2 years after the date the right
of action accrues." 26 U.S.C. § 7433(d)(3). Under the relevant agency regulation, a right of action "accrues
when the taxpayer has had a reasonable opportunity to discover all essential elements of a possible cause
of action." 26 C.F.R. § 301.7433-1(g)(2). One court has observed that "[t]he language in the regulation — a
`reasonable opportunity' — sets a relatively low bar," and that this provision "bars a suit a suit if the plaintiff
had such notice as would lead a reasonable person either to sue or to launch an investigation that would
likely uncover the requisite facts." Keohane v. United States, 669 F.3d 325, 329 (D.C. Cir. 2012) (internal
quotation marks and citation omitted); see also Kovacs v. United States, 614 F.3d 666, 674 (7th Cir. 2010)
(explaining that the "statute of limitations begins to run once a plaintiff has knowledge that would lead a
reasonable person to investigate the possibility that his legal rights had been infringed" (internal quotation
marks and citations omitted)). Moreover, "[i]t does not matter whether the plaintiff knows the injury is
actionable — he need only know that he has been injured." Kovacs, 614 F.3d at 674 (internal quotation
marks and citations omitted).

Applying this standard here, Defendant contends that the two-year period of limitation for Holland to bring a
claim under § 7433(a) began to run in 2012, when the IRS issued a levy to the SSA and began receiving
payments from the SSA in the amount of 100 percent of Holland's monthly social security benefits. Holland
seemingly acknowledges that these events occurred in 2012. (See, e.g., Dkt. 1, Mandamus Petition at ¶ 4
("The continuous levy against Plaintiff appears to have been sent to the Social Security Administration in
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.502 Filed 12/29/20 Page 50 of 53
2012."); Plaintiff's Response Br. at 10 (stating that as a "result of a single Notice of Levy sent in 2012," the
SSA "is currently sending 100% of Mr. Holland's Social Security benefits to the Internal Revenue Service
every month"); Dkt. 18, Plaintiff's Reply Br. at 4 (identifying 2012 as the year "when the government first
started taking 100% of Holland's monthly social security benefits").) Moreover, he does not allege, either in
his initial or proposed amended complaint, that he lacked notice of the levy issued by the IRS to the SSA,
or that he was unaware of the fact that 100 percent of his social security benefits have been diverted to the
payment of his tax liabilities since 2012.

As Defendant points out, a number of courts have found that the two-year statute of limitations for a §
7433(a) suit begins to run when the plaintiff receives notice of the IRS levy giving rise to a claim under the
statute. See, e.g., Keohane, 669 F.3d at 329; Kovacs, 614 F.3d at 674; Copeland v. United States, No. 14-
1152, 2014 WL 6775425, at *3-*4 (N.D. Ohio Dec. 2, 2014). Alternatively, in cases where there is a
question as to when or whether the plaintiff received notice of the levy, the courts have held that the statute
of limitations begins to run when the plaintiff learns that the IRS has commenced collection efforts pursuant
to the levy. See, e.g., Shipley v. Internal Revenue Service, No. 05-3273, 2006 WL 497720, at *1 (10th Cir.
March 2, 2006); Voulgaris v. Internal Revenue Service, No. 17-13129, 2018 WL 4220392, at *4 (E.D. Mich.
Sept. 5, 2018); Caudill v. United States, No. 12-05065, 2012 WL 2688806, at *2 (W.D. Wash. June 15,
2012); Bright v. United States, 446 F. Supp.2d 339, 345 (E.D. Pa. 2006). In this case, then, regardless of
whether Holland had notice of the levy issued by the IRS to the SSA in 2012, the latter agency began that
same year to withhold 100 percent of Holland's social security benefits pursuant to this levy, and Holland
does not contend that he was unaware of this development. It follows, in Defendant's view, that the two-
year statute of limitations for a § 7433(a) claim challenging the legality of this levy began to run in 2012,
and that this limitation period had long since expired when Holland brought this suit in December of 2017.

Holland suggests two grounds for avoiding this result, but neither is persuasive. First, Holland contends that
his right of action under § 7433(a) accrued only after he commenced this suit, because only then did he
"discover all essential elements of a possible cause of action." 26 C.F.R. § 301.7433-1(g)(2). Specifically,
he submits that until recently, it would have been futile to pursue a claim under § 7433(a), because any
eventual monetary recovery he might have obtained in such a suit would surely have been seized by the
IRS as partial payment of his outstanding tax liabilities. This all changed, in Holland's view, when defense
counsel stated at the April 12, 2018 hearing on Defendant's motion that Holland's success in a § 7433(a)
action likely would lead the IRS to abandon its levies of 100 percent of Holland's monthly social security
benefits, since a ruling in Holland's favor under § 7433(a) would necessarily entail a finding that this 100-
percent levy was unlawful. Holland argues that this representation at oral argument should be deemed an
"essential element" of a cause of action under § 7433(a), because absent defense counsel's assurance on
this point, "a § 7433 action would not result in the cessation of the levies" that are causing him injury.
(Plaintiff's Reply Br. at 5.)

This argument, however, rests upon a flawed understanding of the "essential elements" of a claim under §
7433(a). Holland does not deny that once the SSA began in 2012 to divert the entirety of his monthly social
security payments to the IRS, he knew all of the facts necessary to initiate a challenge under § 7433(a) to
the legality of the levy that brought this about. As the courts have explained, once Holland became aware
of this injury, the statute of limitations began to run, regardless of whether he knew this injury was
actionable. See Keohane, 669 F.3d at 329 n.2; Kovacs, 614 F.3d at 674. Similarly, Holland was "chargeable
with knowledge of the law," Dziura v. United States, 168 F.3d 581, 583(1st Cir. 1999), and he was
"presumed . . . to know the legal consequences of the facts [he] discover[ed]," Bright, 446 F. Supp.2d at
345 n.16, so it is immaterial whether Holland knew back in 2012 that a levy on social security benefits might
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.503 Filed 12/29/20 Page 51 of 53
be subject to a 15-percent limit, or whether he only became aware of this alleged statutory cap at some
point thereafter.

Under these same principles, it makes no difference, for statute of limitations purposes, that Holland and
his counsel only recently discerned a strategic benefit to be gained from a § 7433(a) suit, even if the IRS
were to seize the entirety of any monetary judgment awarded in this action. Notably, this benefit
presumably was available all along, even if Holland and his counsel only became aware of it when defense
counsel explicitly pointed it out at oral argument. Regardless, when the entirety of Holland's social security
benefits were diverted to the IRS beginning in 2012, he possessed all of the facts needed to bring a claim
under § 7433(a), and this sufficed to commence the running of the two-year statute of limitations. Any
evolution in Holland's or his counsel's understanding of either the legal theories of recovery triggered by
these 2012 developments or the strategic value of pursuing such a recovery does not affect the running of
the limitation period.

Next, Holland appeals to a "continuing violation" theory as a means of extending the period of limitation for
bringing suit under § 7433(a). Under the levy issued by the IRS to the SSA in 2012, each monthly social
security payment that Holland would otherwise have received has instead been diverted toward the
repayment of his federal tax liabilities. It follows, according to Holland, that each monthly payment withheld
from him pursuant to the IRS levy should give rise to a separate claim under § 7433(a), where each such
deprivation of social security benefits constitutes a separate injury and satisfies the damages element of a
distinct claim. Thus, he reasons that he should at least be able to recover under § 7433(a) for each of the
social security payments withheld from him in the past two years.

As Defendant notes in response, however, the case law on point undermines this claim of a continuing
violation. In Keohane, 669 F.3d at 327, 329, for instance, plaintiff Paul Keohane (like Holland here)
challenged an IRS levy of his monthly social security benefits as exceeding an alleged 15-percent statutory
limit, and he sought to overcome a statute of limitations defense by "point[ing] to the continuing violation
doctrine and claim[ing] that the statute of limitations didn't expire until two years after the IRS's last wrongful
collection from his Social Security benefits." The court held that the doctrine did not operate to bring
Keohane's § 7433(a) claim within the two-year period of limitation:

       We have said that a continuing violation is one that could not reasonably have been expected
       to be made the subject of a lawsuit when it first occurred because its character as a violation
       did not become clear until it was repeated during the limitations period, typically because it is
       only its cumulative impact (as in the case of a hostile work environment) that reveals its
       illegality. Under the continuing violation doctrine, the statute of limitations begins to run only
       after the date of the last injury.

       But the continuing violation doctrine does not help Keohane here. Under Keohane's theory, the
       IRS violated [26 U.S.C. §] 6331(h)(1) when it issued a single paper levy with the effect of
       automatically taking more than 15% of his Social Security benefits each month. Its "character"
       as an alleged violation would have been clear had Keohane inquired; no "cumulative effect"
       was necessary to reveal its supposed illegality. As other courts have noted in somewhat
       analogous cases on tax liens, once Keohane knew of the levy, nothing prevented him from
       recognizing the potential injury at that time, nor would later events provide any greater insight
       into his possible cause of action The continuing violation doctrine does not apply here.
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.504 Filed 12/29/20 Page 52 of 53
Keohane, 669 F.3d at 329-30 (internal quotation marks and citations omitted); see also Dziura, 168 F.3d at
583 (explaining that the continuing violation doctrine "is generally thought to be inapposite when an injury is
definite, readily discoverable, and accessible in the sense that nothing impedes the injured party from
seeking to redress it"); Zinstein v. United States, No. 13-633, 2013 WL 5504418, at *4 (E.D. Va. Oct. 2,
2013) (observing that "most courts have rejected the application of a continuing violation theory in th[e]
context" of tax levies), aff'd, 584 F. App'x 100 (4th Cir. Oct. 1, 2014).

Precisely the same can be said here. As a result of a single levy issued by the IRS in 2012, each monthly
payment of Holland's social security benefits over the past several years has been withheld from him and
credited toward the repayment of his tax liabilities. The injuries inflicted by these diverted payments would
have been evident to Holland at the time, and did not hinge upon the cumulative effect of multiple withheld
payments or any other subsequent developments. As explained in Keohane, 669 F.3d at 330, Holland did
not gain any "greater insight into his possible cause of action" over time as the SSA continued to divert his
monthly benefit payments to the IRS pursuant to the 2012 levy. Rather, his injuries flowed from the one-
time IRS levy issued in 2012, and the fact that this "singular act" brought about "continuing consequences"
does not affect the running of the statute of limitations or trigger additional limitation periods within which to
bring claims under § 7433(a). Gilbert v. City of Cambridge, 932 F.2d 51, 58-59 (1st Cir. 1991); see also
Trzebuckowski v. City of Cleveland, 319 F.3d 853, 858 (6th Cir. 2003) (distinguishing between "a continuing
violation and a continuing effect of a prior violation").

Holland's efforts to distinguish or evade this case law are unavailing. Most notably, he challenges
Defendant's reliance on cases that were brought only after the levies at issue had ended, arguing that
these rulings are inapposite where, as here, a "levy is still ongoing at the time of suit." (See Plaintiff's Reply
Br. at 6-7.) Yet, Holland fails to explain how the reasoning of the courts that have rejected appeals to the
continuing violation doctrine turns in any way upon whether the government's collection efforts were
ongoing or had ceased before the suit was filed. In either event, the courts were addressing the very same
issue presented here — namely, whether ongoing collection efforts that extend into the two-year period
before a suit is filed trigger a plaintiff's opportunity to assert a § 7433(a) claim involving a levy issued
outside this two-year period. In each of the above-cited cases, the court answered this question in the
negative, and Holland has not identified any case law to the contrary.

Holland next seeks to characterize the levy issued by the IRS in this case as "continuous" or "perpetual,"
such that it "create[s] a problem under the statute of limitations" and triggers the prospect that the levy
might evade judicial review "even if [it is] illegal." (Plaintiff's Reply Br. at 8.) To the extent, however, that
Holland is merely reiterating his argument that the statutory scheme governing IRS levies mandates that
the agency must proceed via a series of continuing levies that are subject to a 15-percent cap, the Court
explained earlier that the case law overwhelmingly holds to the contrary, and permits the IRS to proceed
through one-time levies that reach future payments of social security benefits.

As for Holland's more general complaint that an unlawful levy might not be subject to judicial review, he
plainly had a two-year window of opportunity to seek this review once the SSA began to withhold his social
security benefits in 2012. Although application of the continuing violation doctrine would extend this
opportunity, the courts have uniformly declined this invitation to enlarge the time period for bringing a §
7433(a) claim based on the continuing effects of a one-time levy, and this Court finds no basis for staking
out new ground on this issue. Instead, the Court holds that Holland's request for leave to amend his
complaint to assert a claim for damages under § 7433(a) must be denied as futile, where any such claim
would be time-barred.
Case 2:20-cv-12145-SJM-APP ECF No. 20, PageID.505 Filed 12/29/20 Page 53 of 53
V. CONCLUSION

For these reasons, the Court GRANTS Defendant's February 6, 2018 motion to dismiss (Dkt. 8), and
DENIES Plaintiff's November 21, 2018 motion for leave to file a first amended complaint (Dkt. 15). In
addition, the Court DENIES Plaintiff's February 11, 2019 motion to supplement his response to Defendant's
motion to dismiss (Dkt. 19).

IT IS SO ORDERED.

[1] More recently, Holland has filed a February 11, 2019 motion for leave to supplement his response to Defendant's motion to dismiss.
Specifically, he wishes to submit an exhibit in support of the merits of his claim that the IRS may not lawfully collect more than 15 percent
of his monthly social security benefits. As discussed below, however, the Court finds it unnecessary to address this claim on the merits,
so Holland's proposed exhibit has no bearing on the outcome of Defendant's motion.

[2] As discussed below, Holland seeks to pursue a claim for damages in his proposed amended complaint, but no such claim is asserted
in his initial complaint.

[3] Defendant asserts, and Holland does not dispute, that it is pursuing a facial (as opposed to a factual) challenge to the Court's subject
matter jurisdiction. See Gentek Building Products, 491 F.3d at 330 (distinguishing between these two forms of jurisdictional attacks).

[4] Holland initially filed an amended complaint without seeking leave to do so. He now concedes, however, that the deadline for
amending his complaint as a matter of course has passed, see Fed. R. Civ. P. 15(a)(1)(B), and that he instead must obtain leave of the
Court to file this amended pleading.

[5] The Eleventh Circuit vacated the district court's ruling in Enax, on the ground that the lower court should have dismissed the case for
lack of subject matter jurisdiction rather than addressing the plaintiff's complaint on the merits. See Enax v. Commissioner of IRS, No. 11-
11007, 476 F. App'x 857, 860 (11th Cir. May 24, 2012).

[6] As noted earlier, Holland seeks to assert a claim under § 7433(a) in his proposed amended complaint. This matter is addressed in
greater detail below.



                          Save trees - read court opinions online on Google Scholar.
